                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION


  IN RE EQUIFAX INC. SECURITIES                                              CIVIL ACTION FILE
  LITIGATION                                                                 NO. 17-CV-3463-TWT




                                                          OPINION AND ORDER


              This is a securities fraud class action. It is before the Court on the

Defendants’ Joint Motion to Dismiss [Doc. 62]. For the reasons set forth below,

the Defendants’ Joint Motion to Dismiss [Doc. 62] is GRANTED in part and

DENIED in part.

                                                                   I. Background

              This case arises out of a massive data breach incident. On September 7,

2017, the Defendant Equifax Inc. announced that it was the subject of a data

breach affecting more than 148 million Americans (the “Data Breach”).1

Criminal hackers breached Equifax’s Computer network and obtained a vast

amount of personally identifiable information in the company’s custody. The

Lead Plaintiff, Union Asset Management Holding AG, seeks to represent a

putative class of investors that purchased the securities of Equifax from

February 25, 2016 through September 15, 2017. The Plaintiff alleges that the

Defendants committed fraud in connection with the Data Breach that caused a


              1
                            Am. Compl. ¶ 3.
T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd
loss in value of the class’s investments. Specifically, the Plaintiff alleges that the

Defendants made multiple false or misleading statements and omissions about

the sensitive personal information in Equifax’s custody, the vulnerability of its

internal systems to cyberattack, and its compliance with data protection laws

and cybersecurity best practices.2 Despite these assurances, Equifax allegedly

failed to take some of the most basic precautions to protect its computer systems

from hackers. According to the Plaintiff, these material misrepresentations

artificially inflated the value of Equifax’s securities, causing a loss in value of

the class’s investments when the truth was revealed after the Data Breach.

              Equifax is a Georgia corporation with its headquarters in Atlanta,

Georgia.3 It is one of the three largest credit reporting agencies in the world.4

Equifax operates primarily through four segments: U.S. Information Solutions,

a segment that provides products and services to businesses; Equifax’s

International operating segment, which includes its Asia, Europe, Latin

America, and Canada business units; Equifax’s Workforce Solutions segment,

which provides verification and employer services; and Global Consumer

Solutions, its direct-to-consumer business that provides consumers with

products to protect and monitor their credit and identity.5 The Defendants

              2
                            Id. ¶ 3.
              3
                            Id. ¶ 19.
              4
                            Id.
              5
                            Id. ¶ 20.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -2-
Richard F. Smith, John W. Gamble, Jr., Rodolfo O. Ploder, and Jeffrey L. Dodge

(the “Individual Defendants”) were corporate officers at Equifax during the

putative class period. The Defendant Richard F. Smith is the former Chief

Executive Officer and Chairman of the Board of Directors of Equifax.6 Smith

resigned from both of these positions on September 26, 2017.7 The Defendant

John W. Gamble is the Corporate Vice President and Chief Financial Officer of

Equifax.8 The Defendant Rodolfo O. Ploder is the President of Equifax’s

Workforce Solutions operating segment.9 The Defendant Jeffrey L. Dodge is the

Senior Vice President of Investor Relations at Equifax.10

              As part of its business, Equifax collects, maintains, and sells a huge

quantity of personal data about consumers and employees all over the world.11

This personally identifiable information is highly sensitive.12 It includes Social

Security numbers, addresses, birthdays, employment history, driver’s license

information, detailed payment history, loans, credit card information, and




              6
                            Id. ¶ 21.
              7
                            Id.
              8
                            Id. ¶ 22.
              9
                            Id. ¶ 23.
              10
                            Id. ¶ 24.
              11
                            Id. ¶ 29.
              12
                            Id. ¶ 36.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -3-
more.13 Credit bureaus such as Equifax acquire this information from banks,

mortgage lenders, credit card issuers, and other financing companies.14 This

personally                 identifiable                  information   is   a   highly   valuable   target   for

cybercriminals; it includes some of the most private information about

consumers.15 This information can be used to enter into a mortgage, set up a

bank account, change a phone number, and even more.16

              The Defendants recognized the importance of safeguarding this highly

sensitive personal information.17 In its SEC filings, Equifax acknowledged that

it collected and stored sensitive data, including the personally identifiable

information of consumers, and stated that safeguarding this data was “critical”

to its “business operations and strategy.”18 It noted that its success was

dependent upon its “reputation as a trusted steward of information.”19 Equifax

also acknowledged that it was a valuable target for cybercriminals due to the

vast trove of information it collected.20 In its SEC filings, Equifax recognized


              13
                            Id. ¶¶ 30, 36.
              14
                            Id. ¶ 30.
              15
                            Id. ¶ 36.
              16
                            Id. ¶ 37.
              17
                            Id. ¶ 38.
              18
                            Id.
              19
                            Id.
              20
                            Id. ¶ 39.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -4-
that it was regularly the target of criminal hackers, and that a cybersecurity

incident could subject it to a variety of serious consequences.21

              Acknowledging the importance of protecting the data in its custody, the

Defendants made a number of statements during the class period regarding

Equifax’s networks and the security of the personal data in its custody.

According to the Plaintiff, the Defendants issued statements concerning the

strength of Equifax’s cybersecurity systems, its compliance with data protection

laws, and the integrity of its internal controls.22 For example, with regard to the

strength of its data security, Equifax’s website provided that the company

employed “strong data security and confidentiality standards” and maintained

“a highly sophisticated data information network that includes advanced

security, protections and redundancies.”23 With regard to Equifax’s compliance

with data protection laws, regulations, and standards, the Defendants stated in

SEC filings that they continuously monitored federal and state legislative and

regulatory activities “in order to remain in compliance” with those laws.24 The

Defendants also certified in SEC filings during the class period that Equifax had

effective internal controls that would provide “reasonable assurance regarding




              21
                            Id.
              22
                            Id. ¶ 52.
              23
                            Id. ¶ 53.
              24
                            Id. ¶ 277.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -5-
prevention or timely detection of unauthorized acquisition, use or disposition of

our assets.”25

              However, despite these assurances, Equifax’s cybersecurity was

dangerously deficient. The Data Breach, according to the Plaintiff, was the

inevitable result of widespread shortcomings in Equifax’s data security systems.

According to the Plaintiff’s allegations, Equifax’s data protection measures were

“grossly inadequate,” “failed to meet the most basic industry standards,” and

“ran afoul of the well-established mandates of applicable data protection laws.”26

These shortcomings spanned a number of facets of cybersecurity practices,

including a failure to implement proper patching protocols, failure to encrypt

sensitive information, the storage of sensitive data on public-facing servers, the

use of inadequate network monitoring practices, the use of obsolete software,

and more. Overall, according to cybersecurity experts, a “catastrophic breach of

Equifax’s systems was inevitable because of systemic organizational disregard

for cybersecurity and cyber-hygiene best practices.”27

              According to the Plaintiff, Equifax failed to implement an adequate patch

management process, while also failing to remediate known deficiencies in its

cybersecurity infrastructure.28 The company relied upon a single individual to

              25
                            Id. ¶ 62.
              26
                            Id. ¶ 208.
              27
                            Id. ¶ 66 (emphasis omitted).
              28
                            Id. ¶ 209.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -6-
manually implement its patching process across its entire network.29 This

individual had no way to know where vulnerable software in need of patching

was being run on Equifax’s systems.30 This protocol was far less secure than the

automatic patching processes that many other companies, including Equifax’s

peers, employ in their systems.31 According to cybersecurity experts, this

patching process fell far short of industry standards.32

              Equifax also failed to encrypt sensitive data in its custody. According to

the Amended Complaint, Equifax admitted that sensitive personal information

relating to hundreds of millions of Americans was not encrypted, but instead

was stored in plaintext, making it easy for unauthorized users to read and

misuse.33 Not only was this information unencrypted, but it also was accessible

through a public-facing, widely used website.34 This enabled any attacker that

compromised the website’s server to immediately have access to this sensitive

personal data in plaintext.35 Smith also admitted during congressional

testimony that, with respect to its core credit databases, Equifax failed to


              29
                            Id.
              30
                            Id.
              31
                            Id.
              32
                            Id. ¶¶ 210-11.
              33
                            Id. ¶ 217.
              34
                            Id.
              35
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -7-
encrypt any of its data.36 It also failed to encrypt its highly vulnerable mobile

applications, meaning that in addition to keeping sensitive data unencrypted in

its own systems, it also failed to encrypt data being transmitted over the

internet.37 This, according to experts, was a major security failure.38 And, when

Equifax did encrypt data, it left the keys to unlocking the encryption on the

same public-facing servers, making it easy to remove the encryption from the

data.39 These inadequacies in Equifax’s encryption protocol fell far short of

industry standards and data security laws, and showed that Equifax did not

“know what they were doing” with respect to data security.40

              Moreover, Equifax also failed to implement adequate authentication

measures.41 Authentication measures are mechanisms, such as passwords, that

verify that a party attempting to access a system or network is authorized to do

so.42 According to the Amended Complaint, Equifax’s authentication measures

were insufficient to protect the sensitive personal data in its custody from




              36
                            Id.
              37
                            Id. ¶ 218.
              38
                            Id.
              39
                            Id. ¶ 217.
              40
                            Id. ¶¶ 218-19.
              41
                            Id. ¶¶ 224-30.
              42
                            Id. ¶ 224.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -8-
unauthorized access.43 These mechanisms included weak passwords and security

questions.44 For example, Equifax relied upon four digit pins derived from Social

Security numbers and birthdays to guard personal information, despite the fact

that these weak passwords had already been compromised in previous

breaches.45 Furthermore, Equifax employed the username “admin” and the

password “admin” to protect a portal used to manage credit disputes, a password

that “is a surefire way to get hacked.”46 This portal contained a vast trove of

personal information.47 According to cybersecurity experts, these shortcomings

demonstrated “poor security policy and a lack of due diligence.”48 Equifax’s

authentication practices fell short of the data security standards, which

recommend the use of multi-factor authentication.49

              Equifax also failed to adequately monitor its networks and systems,

which greatly exacerbated the fallout of the Data Breach.50 According to the

Plaintiff, Equifax failed to establish mechanisms for monitoring its networks


              43
                            Id.
              44
                            Id.
              45
                            Id.
              46
                            Id. ¶ 225 (emphasis omitted).
              47
                            Id.
              48
                            Id.
              49
                            Id. ¶ 226.
              50
                            Id. ¶¶ 231-34.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -9-
and systems to alert when a threat existed.51 Such mechanisms include

maintaining activity logs, setting up processes for tracking malicious scripts,

and implementing file integrity monitoring.52 According to cybersecurity experts,

logging is a “simple but crucial cybersecurity technique” in which a company

monitors its systems by continuously logging network access so as to identify

unauthorized users.53 This failure by Equifax greatly compounded the

magnitude of the Data Breach’s impact. According to experts, a breach as large

scale as this one would not have occurred if Equifax had implemented better

monitoring systems. If adequate monitoring systems had been in place, Equifax

could have identified the breach much earlier and prevented the exfiltration of

consumer data from its network.54 Improved logging techniques also could have

enabled Equifax to expel the hackers from its systems and minimize the impact

of the breach.55 Instead, due in part to Equifax’s failure to implement effective

logging techniques, hackers were able to continuously access this sensitive

personal data for over 75 days.56 Equifax’s failure to utilize proper network




              51
                            Id. ¶ 231.
              52
                            Id.
              53
                            Id.
              54
                            Id. ¶ 232.
              55
                            Id.
              56
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -10-
monitoring, one of the most basic cybersecurity practices, demonstrates the

fundamental deficiencies in its networks.57

              Equifax’s handling of the sensitive data in its custody also reflected a poor

cybersecurity regime.58 There were two main shortcomings as to this category.

First, Equifax stored sensitive personal information, in unencrypted plaintext

form, on public-facing servers and web portals.59 Second, it failed to partition

this sensitive information to limit the exposure if a breach occurred.60 In

contrast, standard security best practices recommend that companies ensure

that sensitive data is stored on non-public servers and is inaccessible through

public-facing networks.61 Equifax’s failure to properly segment its networks also

contravened standard cybersecurity practices.62 Experts note that network

segmentation, which consists of dividing a network into smaller partitions,

isolates critical assets from one another and controls the access to sensitive

data.63 Equifax’s failure to properly handle this sensitive data is another

example of the deficiencies in its cybersecurity regime.


              57
                            Id. ¶ 233.
              58
                            Id. ¶¶ 235-40.
              59
                            Id. ¶ 235.
              60
                            Id.
              61
                            Id. ¶ 236.
              62
                            Id. ¶ 237.
              63
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -11-
              Many other aspects of Equifax’s cybersecurity practices were also

deficient. According to the Plaintiff, Equifax relied upon outdated security

systems and software,64 allowed its “attack surface” to grow too big by leaving

thousands of servers exposed on the internet;65 allowed unused data to

accumulate and failed to dispose of unneeded data;66 failed to restrict access to

sensitive data to only those employees whose job responsibilities required such

access;67 failed to adequately train its security personnel;68 failed to perform

adequate reviews of its systems, networks, and security;69 and failed to develop

a data breach management plan.70 However, despite the woeful state of

Equifax’s cybersecurity, the Defendants made a number of statements touting

the strength of Equifax’s data systems and the cybersecurity practices that it

employed.71

              According to the Plaintiff, the Defendants also ignored a number of

warnings that Equifax’s data security measures were inadequate. In 2014,


              64
                            Id. ¶¶ 241-45.
              65
                            Id. ¶¶ 246-47.
              66
                            Id. ¶¶ 248-50.
              67
                            Id. ¶¶ 251-53.
              68
                            Id. ¶¶ 254-60.
              69
                            Id. ¶¶ 261-63.
              70
                            Id. ¶¶ 264-66.
              71
                            Id. ¶¶ 285-353.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -12-
KPMG performed a security audit of Equifax which found that, among other

deficiencies, Equifax left encryption keys on the same public servers where

encrypted data was stored.72 Then, in 2016, Equifax hired Deloitte to perform

another security audit.73 Deloitte discovered several problems in its audit,

including inadequate patching systems.74 However, according to former

cybersecurity employees at Equifax, the company’s management did not take

the security audit seriously.75 Equifax employees and cybersecurity researchers

continued to warn Equifax of deficiencies in its cybersecurity protocol.76 They

warned Equifax about its inadequate patching systems, its failure to encrypt

sensitive personal data, its storage of personal data on public-facing servers, and

more.77 Furthermore, in March 2017, Equifax hired Mandiant, a cybersecurity

firm, to investigate weaknesses in its data protection systems.78 This

investigation, which was described as a “top-secret project,” was personally

overseen by Smith.79 Mandiant concluded that Equifax’s data protection systems


              72
                            Id. ¶ 71.
              73
                            Id. ¶ 77.
              74
                            Id.
              75
                            Id.
              76
                            Id. ¶¶ 78-83.
              77
                            Id.
              78
                            Id. ¶ 91.
              79
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -13-
were grossly inadequate.80 Mandiant specifically identified Equifax’s unpatched

systems and “misconfigured security policies” as indicative of major problems.81

However, instead of heeding Mandiant’s advice, Equifax squelched a broader

review of Equifax’s security systems.82

              Equifax also experienced other, smaller data breaches prior to the Data

Breach here. According to the Plaintiff, these previous breaches should have

warned               the         Defendants                    that   Equifax’s   cybersecurity,   including   its

authentication and network monitoring measures, was severely deficient. In

April 2016, hackers breached Equifax’s W2Express website, a service that offers

downloadable W-2 forms for companies.83 The hackers were able to access the

W-2 data of hundreds of thousands of employees of numerous companies that

contracted with Equifax to use this service.84 The hackers were able to access

this information by entering an employee’s default PIN code, which was the last

four digits of the employee’s Social Security number and their four-digit birth

year.85 According to cybersecurity experts, these authentication measures fell




              80
                            Id. ¶ 92.
              81
                            Id.
              82
                            Id. ¶ 93.
              83
                            Id. ¶ 73.
              84
                            Id.
              85
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd       -14-
short of data security best practices.86 The hackers were also able to remain

undetected in Equifax’s networks for approximately one year before they were

discovered, which the Plaintiff alleges reflected a failure to employ adequate

network monitoring practices.87 Then, in February 2017, Equifax learned that

another breach occurred in its Workforce Solutions segment.88 From April 2016

to March 2017, hackers were able to obtain wage and W-2 data maintained by

Equifax’s TALX division, now called Equifax Workforce Solutions.89 The hackers

were again able to exploit Equifax’s use of personal identifiers and weak four-

digit PIN codes to protect this sensitive data.90 The hackers also were able to

remain in Equifax’s network for over a year.91 Cybersecurity experts opined that

Equifax’s authentication protections, which were exploited in this breach, were

inadequate and failed to meet basic industry standards.92 After this incident

Equifax promised to make improvements in its cybersecurity defenses, but failed

to do so.93


              86
                            Id.
              87
                            Id. ¶ 73.
              88
                            Id. ¶ 85.
              89
                            Id.
              90
                            Id.
              91
                            Id. ¶ 87.
              92
                            Id. ¶ 89.
              93
                            Id. ¶ 90.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -15-
              On or about March 7, 2017, security firms began issuing warnings that

attackers were exploiting a vulnerability in Apache Struts, an open-source

software application used to build interactive websites.94 This software is

commonly used for websites where customers submit online forms.95 Apache

Struts is widely used by large businesses, including a substantial percentage of

the Fortune 100 companies.96 Equifax used Apache Struts at this time. Security

firms began reporting that Apache Struts was vulnerable to a “remote code

execution attack.”97 This attack is a dangerous type of exploit that allows

attackers to force the vulnerable systems into running computer programs

written by the attackers, which can make it easy to either steal data or establish

a foothold in the vulnerable system.98 This weakness in Apache Struts was not

just highly dangerous – it was also especially easy to exploit.99 Due to both the

dangerous nature of this vulnerability and the widespread use of Apache Struts

in the business community, the vulnerability and the corresponding update to

the software aimed at addressing the vulnerability were widely publicized.100


              94
                            Id. ¶ 95.
              95
                            Id.
              96
                            Id.
              97
                            Id. ¶ 96.
              98
                            Id.
              99
                            Id.
              100
                            Id. ¶ 97.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -16-
Both Apache itself and security firms publicized the vulnerability.101 By March

8, 2017, Apache released updated versions of Apache Struts to mitigate this

vulnerability in the software.102

              In March 2017, hackers breached Equifax’s network using the Apache

Struts vulnerability.103 On or about May 13, 2017, the hackers accessed files

containing Equifax usernames and passwords, which they then used to access

documents and sensitive information in Equifax’s “legacy environment,” an area

where it stored old data that it no longer used.104 The attackers accessed

numerous databases and compromised multiple systems.105 The collection of

information that the hackers obtained was so large that they had to break it up

into smaller pieces to avoid setting off alarms.106 The hackers ultimately stole

the names, Social Security numbers, birthdays, addresses, drivers license

information, tax identification numbers, and other personal data of 148 million

Americans, as well as personal information of nearly one million foreign




              101
                            Id.
              102
                            Id. ¶ 98.
              103
                            Id. ¶¶ 109-10.
              104
                            Id. ¶ 112.
              105
                            Id. ¶ 113.
              106
                            Id. ¶ 114.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -17-
consumers and employees.107 They also obtained the credit card information for

209,000 consumers.

              On July 29 and 30 of 2017, Equifax discovered that criminal hackers had

gained unauthorized access to its network.108 Susan Mauldin, Equifax’s Chief

Security Officer, notified John Kelly, Equifax’s Chief Legal Officer, about the

Data Breach on July 31.109 Mauldin informed Kelly that personally identifiable

information may have been compromised in the Data Breach.110 Under Equifax’s

data security protocol, the chief of security is alerted about any issues, who then

determines the severity of the breach.111 If the chief of security determines the

breach to be severe, he or she then informs the executive leadership of the

issue.112 On July 31, Smith was notified about the Data Breach.113 Kelly told

Smith that Chief Information Officer David Webb would meet with him in

person to discuss a data security issue.114 In this meeting, Webb notified Smith




              107
                            Id. ¶ 115.
              108
                            Id. ¶ 116.
              109
                            Id. ¶ 117.
              110
                            Id.
              111
                            Id. ¶ 118.
              112
                            Id.
              113
                            Id. ¶ 118.
              114
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -18-
of the Data Breach, informing him that it had occurred in an online consumer

dispute portal.115

              On August 2, 2017, Equifax notified the FBI of the Data Breach.116 It also

retained legal counsel to guide its investigation into the breach.117 The same day,

Equifax’s legal counsel retained Mandiant to assist in the investigation into the

incident.118 Experts would later note that these steps suggested that Equifax

knew that the Data Breach was serious.119 In the days immediately following the

discovery of the Data Breach, Gamble and Ploder sold more than $1 million in

Equifax stock.120 On August 1, Gamble, Equifax’s Chief Financial Officer, sold

stock for $946,374, representing more than thirteen percent of his holdings.121

On August 2, Ploder sold stock for $250,458, representing four percent of his

holdings.122 These sales were not made pursuant to a Rule 10b5–1 trading

plan.123 Smith would later state in congressional testimony that Ploder and


              115
                            Id. ¶ 119.
              116
                            Id. ¶ 120.
              117
                            Id.
              118
                            Id.
              119
                            Id.
              120
                            Id. ¶ 121.
              121
                            Id.
              122
                            Id.
              123
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -19-
Gamble would have been in many of the meetings he had concerning the Data

Breach.124

              By August 11, 2017, Mandiant confirmed that hackers accessed databases

containing a large amount of consumers’ personally identifiable information.125

Smith requested a briefing on the Data Breach on August 15, 2017.126 At this

briefing, Smith was informed that it was likely that personally identifiable

information had been stolen.127 On August 16, 2017, at an Equifax investor

conference, the Defendants stated that Equifax’s “role as a Trusted Steward is

a Key Execution Enabler” and stated that it was making “investments to

address critical data security throughout the company.”128 On August 17, 2017,

Smith spoke at an event at the Terry College of Business at the University of

Georgia.129 When asked by an audience member how Equifax prepares for data

fraud, Smith responded “when you have the size database we have, it’s very

attractive for others to try to get into our database, so it is a huge priority for us




              124
                            Id.
              125
                            Id. ¶ 122.
              126
                            Id.
              127
                            Id.
              128
                            Id. ¶ 123.
              129
                            Id. ¶ 334.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -20-
as you might guess. [] [Data fraud] is my number one worry, obviously.”130

              On September 7, 2017, Equifax disclosed the Data Breach to the public

for the first time.131 In a press release after the close of trading that day, Equifax

revealed that it had suffered a data breach affecting the personal information

of approximately 143 million American consumers.132 Equifax continued to make

subsequent disclosures over the following days, ending on September 15, 2017,

providing additional details concerning the Data Breach.133 The company stated

that it had engaged Mandiant, a cybersecurity firm, to conduct a review, and

that it had reported the breach to law enforcement.134 Experts, analysts, and the

media immediately began to weigh in, with one analyst describing the breach

as “one of the biggest cyber-attacks in US history.”135 Cybersecurity experts

opined that massive cybersecurity failures on Equifax’s part resulted in the

Data Breach, and that its public response and outreach were “haphazard and

ill-conceived.”136 Financial experts also began to weigh in. Some financial



              130
                            Id. This speech was recorded and uploaded to YouTube.com on
August 22, 2017.
              131
                            Id. ¶ 124.
              132
                            Id. ¶ 125.
              133
                            Id. ¶ 124.
              134
                            Id. ¶ 126.
              135
                            Id. ¶ 128.
              136
                            Id. ¶ 131.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -21-
analysts predicted from the outset of this public revelation that, due to the

unprecedented size of this incident, Equifax’s stock price would decline.137 Other

analysts predicted that Equifax would incur substantial costs relating to the

Data Breach for years to come.138

              On September 8, 2017, the price of Equifax’s common stock dropped

nearly fifteen percent, closing at $123.13 per share.139 There was also an

extraordinarily high trading volume of 16.85 million shares of Equifax stock.140

On Monday, September 11, 2017, in response to more revelations made over the

weekend, Equifax’s stock price fell another nine percent to $113.32 per share.141

Over the course of the next few days, more information concerning Equifax’s

cybersecurity and the Data Breach was revealed to the public.142 By September

15, 2017, Equifax’s stock price had fallen to $92.98, nearly a thirty-six percent

decline since the initial public disclosure of the Data Breach.143

              On September 8, 2017, this action was commenced. In the Amended

Complaint, the Plaintiff asserts one claim for violation of section 10(b) of the


              137
                            Id. ¶ 128.
              138
                            Id. ¶ 129.
              139
                            Id. ¶ 138.
              140
                            Id.
              141
                            Id. ¶ 151.
              142
                            Id. ¶¶ 154-79.
              143
                            Id. ¶ 177.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -22-
Exchange Act and Rule 10b–5 promulgated thereunder against all of the

Defendants (Count I), and one claim for violation of section 20(a) of the

Exchange Act against the Individual Defendants (Count II). The Plaintiff alleges

that the Defendants made false or misleading statements on Equifax’s website,

in Equifax’s SEC filings, and at Equifax Investor Conferences and

Presentations. According to the Plaintiff, these false or misleading statements

concerned the state of Equifax’s cybersecurity, Equifax’s compliance with data

protection laws, regulations, and industry best practices, and Equifax’s internal

controls. On June 18, 2018, this Court modified the PSLRA’s automatic stay of

discovery to allow for limited case management and discovery planning

activities.144 The Defendants now move to dismiss.

                                                                   II. Legal Standard

              A complaint should be dismissed under Rule 12(b)(6) only where it

appears that the facts alleged fail to state a “plausible” claim for relief.145 A

complaint may survive a motion to dismiss for failure to state a claim, however,

even if it is “improbable” that a plaintiff would be able to prove those facts; even

if the possibility of recovery is extremely “remote and unlikely.”146 In ruling on

a motion to dismiss, the court must accept the facts pleaded in the complaint as


              144
                            See [Doc. 64].
              145
                            Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009); FED. R. CIV. P.
12(b)(6).
              146
                            Bell Atlantic v. Twombly, 550 U.S. 544, 556 (2007).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd          -23-
true and construe them in the light most favorable to the plaintiff.147 Generally,

notice pleading is all that is required for a valid complaint.148 Under notice

pleading, the plaintiff need only give the defendant fair notice of the plaintiff’s

claim and the grounds upon which it rests.149

              Complaints that allege fraud under federal securities law must satisfy the

heightened pleading requirements of both Rule 9(b) and the Private Securities

Litigation Reform Act of 1995. Rule 9(b) requires a complaint to “state with

particularity the circumstances constituting fraud.”150 “A complaint satisfies

Rule 9(b) if it sets forth precisely what statements or omissions were made in

what documents or oral representations, who made the statements, the time and

place of the statements, the content of the statements and manner in which they

misled the plaintiff, and what benefit the defendant gained as a consequence of

the fraud.”151



            See Quality Foods de Centro America, S.A. v. Latin American
              147

Agribusiness Dev. Corp., S.A., 711 F.2d 989, 994-95 (11th Cir. 1983); see also
Sanjuan v. American Bd. of Psychiatry and Neurology, Inc., 40 F.3d 247, 251
(7th Cir. 1994) (noting that at the pleading stage, the plaintiff “receives the
benefit of imagination”).
              148
                            See Lombard’s, Inc. v. Prince Mfg., Inc., 753 F.2d 974, 975 (11th
Cir. 1985), cert. denied, 474 U.S. 1082 (1986).
              149
                            See Erickson v. Pardus, 551 U.S. 89, 93 (2007).
              150
                            FED. R. CIV. P. 9(b).

            In re Theragenics Corp. Sec. Litig., 105 F. Supp. 2d 1342, 1348
              151

(N.D. Ga. 2000) (citing Brooks v. Blue Cross and Blue Shield of Fla., Inc., 116
F.3d 1364, 1371 (11th Cir. 1997)).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -24-
              The PSLRA also sets forth heightened pleading standards. This law was

“enacted to cure perceived abuses in prosecuting class actions brought pursuant

to federal securities laws.”152 The PSLRA supplements Rule 9(b) in two ways.

First, a plaintiff must specify “the reason or reasons why the statement is

misleading, and, if an allegation regarding the statement or omission is made

on information and belief, the complaint shall state with particularity all facts

on which that belief is formed.”153 Second, a plaintiff must set forth particular

facts that give rise to a strong inference that the defendants acted with the

required state of mind.154 Specifically, it requires that “the complaint shall, with

respect to each act or omission alleged to violate this chapter, state with

particularity facts giving rise to a strong inference that the defendant acted with

the required state of mind.”155 A complaint that fails to comply with any of these

requirements must be dismissed.156

                                                                   III. Discussion

              Section 10(b) of the Exchange Act of 1934 makes it unlawful “[t]o use or

employ, in connection with the purchase or sale of any security . . . any



              152
                            In re Scientific–Atlanta, Inc., Sec. Litig., 239 F. Supp. 2d 1351,
1358 (N.D. Ga. 2002).
              153
                            15 U.S.C. § 78u–4(b)(1).
              154
                            15 U.S.C. § 78u–4(b)(2).
              155
                            15 U.S.C. § 78u–4(b)(2).
              156
                            15 U.S.C. § 78u–4(b)(3)(A).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd        -25-
manipulative or deceptive device or contrivance in contravention of such rules

and regulations as the Commission may prescribe.”157 Rule 10b–5, promulgated

thereunder by the Commission, states:

              It shall be unlawful for any person, directly or indirectly, by use of
              any means or instrumentality of interstate commerce, or of the
              mails or of any facility of any national securities exchange, (a) To
              employ any device, scheme, or artifice to defraud, (b) To make any
              untrue statement of a material fact or to omit to state a material
              fact necessary in order to make the statements made, in the light
              of the circumstances under which they were made, not misleading,
              or (c) To engage in any act, practice, or course of business which
              operates or would operate as a fraud or deceit upon any person, in
              connection with the purchase or sale of any security.158

To establish a securities fraud claim under these provisions, a plaintiff must

allege: “(1) a material misrepresentation or omission; (2) made with scienter; (3)

a connection with the purchase or sale of a security; (4) reliance on the

misstatement or omission; (5) economic loss; and (6) a causal connection between

the material misrepresentation or omission and the loss, commonly called ‘loss

causation.’”159

              The Defendants make four main arguments. First, they argue that the

Plaintiff has failed to adequately plead that they made false or misleading

statements. Second, they contend that the Plaintiff has failed to plead a strong



              157
                            15 U.S.C. § 78j(b).
              158
                            17 C.F.R. § 240.10b–5.
              159
                            Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1236-37 (11th Cir.
2008).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -26-
inference of scienter, as required under the PSLRA. Third, they argue that the

Plaintiff fails to adequately plead loss causation, an essential element of a

section 10(b) claim. Finally, they argue that the Plaintiff’s section 20(a) claim

fails. The Court addresses each of these arguments in turn.

              A. False or Misleading Statements

              The Defendants first argue that the Plaintiff fails to sufficiently plead

that the statements in question were false or misleading, as required by the

PSLRA.160 Complaints alleging fraud must meet the heightened-pleading

standards of Rule 9(b), which requires that in “alleging fraud or mistake, a party

must state with particularity the circumstances constituting fraud or

mistake.”161 A fraud claim meets the requirements of Rule 9(b) if it sets forth

precisely what statements or omissions were made in what documents or oral

presentations, who made the statements, the time and place of the statements,

the contents of the statements or manner in which they misled the plaintiff, and

what the defendants gained as a consequence.162 Additionally, the PSLRA

requires a securities-fraud plaintiff to “specify each statement alleged to have

been misleading” and “the reason or reasons why the statement is




              160
                            Defs.’ Mot. to Dismiss, at 9.
              161
                            FED. R. CIV. P. 9(b).
              162
                            Brooks v. Blue Cross and Blue Shield of Fla., 116 F.3d 1364, 1371
(11th Cir.1997).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -27-
misleading.”163 “To show falsity, one typically juxtaposes an alleged

misrepresentation to a contrary true fact.”164 “A statement is misleading if in the

light of the facts existing at the time of the statement a reasonable investor, in

the exercise of due care, would have been misled by it.”165 If an allegation

regarding a statement or omission is made on information and belief, the

complaint must state with particularity the facts on which the belief is

formed.166

              This securities-fraud case is based primarily on the Defendants’ alleged

misrepresentations during the class period about the security of Equifax’s

networks and its efforts to ensure the protection of the data in its custody. The

Defendants’ purported misrepresentations can be grouped into three main

categories: (1) statements concerning Equifax’s cybersecurity and its efforts to

protect consumer data; (2) statements concerning Equifax’s compliance with

data protection laws, regulations, and industry best practices; and (3)

statements concerning Equifax’s internal controls. The Defendants make four

main arguments in favor of dismissal. First, they argue that many of the

Plaintiff’s claims allege mere corporate mismanagement. Second, they argue

              163
                            15 U.S.C. § 78u–4(b)(1).
              164
                            In re HomeBanc Corp. Sec. Litig., 706 F. Supp. 2d 1336, 1353 (N.D.
Ga. 2010).
              165
                            FindWhat Inv. Grp. v. FindWhat.com, 658 F.3d 1282, 1305 (11th
Cir. 2011) (internal quotations and alterations omitted).
              166
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -28-
that the Plaintiff has not sufficiently pleaded the falsity of the alleged

statements as required by the PSLRA. Third, they argue alleged statements of

opinion or belief are not actionable. Fourth, they argue that they were under no

duty to disclose the Data Breach prior to September 7, 2017. The Court

addresses each of these.

                            1. Corporate Mismanagement

              The Defendants first contend that many of the Plaintiff’s allegations

concern mere corporate mismanagement, which is not actionable under the

federal securities laws.167 Specifically, the Defendants contend that “[a]llegations

that Defendants should have implemented different or better security measures

to protect data are, at most, allegations of ‘mismanagement,’ for which the

securities laws do not provide a remedy.”168 In Santa Fe Industries, Inc. v.

Green, the Supreme Court held that allegations of corporate mismanagement

are not actionable under section 10(b) because the federal securities laws do not

regulate corporate fiduciary duties.169 There, the Supreme Court rejected a

minority shareholder’s claim that the company’s majority shareholders violated


              167
                            Defs.’ Mot. to Dismiss, at 12-13.
              168
                            Id.
              169
                            Santa Fe Indus., Inc. v. Green, 430 U.S. 462, 477 (1977) (“No doubt
Congress meant to prohibit the full range of ingenious devices that might be
used to manipulate securities prices. But we do not think it would have chosen
this ‘term of art’ if it had meant to bring within the scope of s 10(b) instances of
corporate mismanagement such as this, in which the essence of the complaint
is that shareholders were treated unfairly by a fiduciary.”).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -29-
section 10(b) by utilizing a short-form merger to eliminate the minority’s

interest.170 The Court concluded that the transaction at issue was not

manipulative or deceptive within the meaning of section10(b), and consequently

not actionable.171 Thus, a plaintiff who alleges mere corporate mismanagement

or breach of fiduciary duty does not state a claim under section10(b). From this,

the Defendants argue that many of the Plaintiff’s claims fail because they

merely make hindsight criticisms of the adequacy of Equifax’s management of

its data security efforts.

              “However, ‘false or misleading statements or omissions concerning

material facts about management or internal operations may be actionable,’

such as when a defendant ‘makes certain statements while that defendant

knows that existing mismanagement makes those statements false or

misleading.’”172                       Thus,             while     allegations   that   Equifax   engaged   in

mismanagement would fail under section 10(b), allegations that the Defendants

made false or misleading statements or omissions concerning such corporate

mismanagement at Equifax can constitute basis for a section 10(b) claim.173 The

              170
                            Id. at 465.
              171
                            Id. at 465, 473.

             In re Ebix, Inc. Sec. Litig., 898 F. Supp. 2d 1325, 1340 (N.D. Ga.
              172

2012) (quoting In re Premiere Techs. Inc., No. 1:98-CV-1804-JOF, 2000 WL
33231639, at *14 (N.D. Ga. Dec. 8, 2000)).
              173
            The Defendants cite cases for the proposition that misstatements
concerning corporate mismanagement, along with allegations of corporate
mismanagement, are also not cognizable under the federal securities

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd     -30-
Defendants misconstrue the Plaintiff’s argument. The Plaintiff does not argue

that the Defendants violated section 10(b) by failing to implement better

cybersecurity practices. Instead, the Plaintiff contends that the Defendants

violated section 10(b) by making false or misleading statements as to the

strength and quality of Equifax’s cybersecurity. Such a claim is not barred by

Santa Fe.

                            2. The Adequacy of Equifax’s Data Security

              Next, the Defendants argue that the statements touting the strength of

Equifax’s data security systems and the adequacy of Equifax’s efforts to promote

cybersecurity do not constitute material misrepresentations. In the Amended

Complaint, the Plaintiff alleges that the Defendants made a variety of material




laws/section 10(b). See Defs.’ Mot. to Dismiss, at 13 (citing Cutsforth v.
Renschler, 235 F. Supp. 2d 1216, 1242-44 (M.D. Fla. 2002)). However, the
Supreme Court’s holding in Santa Fe does not support such a conclusion, and
the cases cited are not binding authority on this Court. The Court instead agrees
with the courts in this District that have concluded that false or misleading
statements or omissions concerning corporate mismanagement are cognizable
under the federal securities laws. See, e.g., In re Ebix, Inc. Sec. Litig., 898 F.
Supp. 2d 1325, 1340 (N.D. Ga. 2012). The Defendants cite Cutsforth v.
Renschler for the proposition that a failure to disclose mismanagement is also
not cognizable under the federal securities laws. The Court finds the reasoning
in Cutsforth and similar cases unconvincing. In those cases, the courts do not
explain why nondisclosure of mismanagement is inactionable under Santa Fe.
Furthermore, the facts of those cases are distinguishable. The court in Cutsforth
found that the mere nondisclosure of mismanagement itself was not actionable.
In contrast, the Plaintiff here alleges that the Defendants made affirmative
misstatements concerning mismanagement of cybersecurity, not a mere failure
to disclose. Even applying the holding in Cutsforth and similar cases, such
misstatements would be actionable. Thus, the Court also finds that Cutsforth
is distinguishable.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -31-
misrepresentations as to the state of Equifax’s data security and Equifax’s

efforts to promote cybersecurity. For example, the Defendants allegedly stated

that Equifax was a “trusted steward” of personal data and that it employed

“strong data security and confidentiality standards on the data that we provide

and on the access to that data.”174 They allegedly stated that Equifax

“maintain[ed] a highly sophisticated data information network that includes

advanced security, protections and redundancies.”175 According to the Plaintiff,

the fundamental shortcomings in Equifax’s cybersecurity, including a failure to

take some of the most elementary precautions, render these statements false or

misleading.176

              The Defendants make two main arguments for why these statements are

not material misrepresentations. First, they argue that the alleged statements

are not actually false or misleading because the facts pleaded do not show that

Equifax’s data security was actually inadequate. Second, they contend that

these statements constitute inactionable puffery. According to the Defendants,

these statements were vague, meaningless, statements of corporate optimism

that no reasonable shareholder would rely upon in making investment decisions.

The Court addresses each of these arguments in turn.



              174
                            Am. Compl. ¶ 289.
              175
                            Id.
              176
                            Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 16.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -32-
                                          i. Falsity

              The Defendants contend that the Plaintiff has failed to plead the falsity

of each of the alleged statements concerning the strength of Equifax’s systems.

They argue that the Plaintiff has not shown that the statements boasting of the

strength and complexity of Equifax’s cybersecurity are actually false.177 Instead,

according to the Defendants, the Plaintiff has only alleged that Equifax was the

victim of a criminal attack that was out of its control. They contend that the fact

that a company suffered a significant cyberattack does not necessarily mean

that its cybersecurity was deficient, and thus does not render its prior

statements about its commitment to data security false.178

              However, the Plaintiff alleges more than just the mere occurrence of the

Data Breach. The Plaintiff has pleaded a multitude of specific, detailed factual

allegations demonstrating that Equifax’s cybersecurity systems were grossly

deficient and outdated, despite the Defendants’ various assurances to the

contrary. In the Amended Complaint, the Plaintiff alleges that Equifax failed

to implement even the most basic security measures, reflecting a “systemic

organizational disregard for cybersecurity and cyber-hygiene best practices.”179

Cybersecurity experts opined that Equifax’s data security failures flowed from



              177
                            Defs.’ Mot. to Dismiss, at 13-15.
              178
                            Id. at 15.
              179
                            Am. Compl. ¶ 66.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -33-
an inadequate “tone at the top” and that “the real problem was a very poor focus

on information security at the highest levels of the company.”180 For example,

according to the Plaintiff, Equifax failed to implement an effective patch

management process, relying upon a single employee to manually implement

the company’s patching process across its entire network.181 This process failed

to meet the most basic industy standards – application of security patches is a

critical cybersecurity practice.182 Because of this shortcoming, Equifax allegedly

failed to remediate known deficiencies in its cybersecurity infrastructure, such

as the Apache Struts vulnerability.183 Furthermore, according to the Plaintiff,

Equifax failed to implement adequate encryption measures to protect sensitive

information, in contrast to its representation that it encrypted confidential

information.184 Equifax allegedly stored and transmitted the personal

information of hundreds of millions of consumers in unencrypted, plaintext,

making it easy for intruders to read and misuse.185

              Overall, the Plaintiff alleges that, among other things, Equifax: (1) failed

to implement adequate patching processes; (2) failed to create adequate


              180
                            Id. ¶ 257.
              181
                            Id. ¶ 209.
              182
                            Id. ¶ 210.
              183
                            Id. ¶ 209.
              184
                            Id. ¶¶ 65, 217-23, 295.
              185
                            Id. ¶ 65.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -34-
encryption measures to protect the information in its custody; (3) failed to

implement adequate authentication measures to ensure that parties attempting

to access its networks were authorized to do so; (4) failed to establish

mechanisms for monitoring its networks for security breaches; (5) stored

personal data in easily accessible public channels; (6) relied on outdated and

obsolete software; and (7) failed to warehouse obsolete personal information.186

Together, according to the Plaintiff, each of these shortcomings created an

inadequate cybersecurity system.

              Given the dangerously deficient state of Equifax’s cybersecurity, the

Court concludes it was false, or at least misleading, for Equifax to tout its

advanced                 cybersecurity                     protections.    In   contrast   to   the   Defendants’

representations that, among other things, Equifax employed a “highly

sophisticated data information network” and “advanced security protections,”187

Equifax’s data security was dangerously lacking. While it is true that the mere

occurrence of a data breach may not necessarily mean that a company’s data

security systems are inadequate, the Plaintiff here does not rely solely upon the

occurrence of the Data Breach to establish that the Defendants’ statements were

false. Instead, the Plaintiff has pleaded a variety of facts showing that Equifax’s




              186
                            Id. ¶ 65.
              187
                            Id. ¶ 289.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd    -35-
cybersecurity systems were outdated, below industry standards, and vulnerable

to cyberattack, and that Equifax did not prioritize data security efforts.

              Furthermore, as the Plaintiff points out, a number of courts have come

to a similar conclusion, holding that statements touting the strength or quality

of an important business operation are false, and thus actionable, when those

operations are, in reality, deficient.188 For example, in In re ValuJet, Inc.,

Securities Litigation the court explained that:

              The Plaintiffs allege that, despite the numerous safety-related
              incidents and FAA heightened scrutiny of ValuJet's operations, (1)
              Defendants Jordon and Priddy fraudulently represented in the
              1995 report to shareholders that ValuJet's paramount goal was
              profitability while maintaining operational integrity; (2) Defendant
              Priddy fraudulently represented at an investor's conference in
              April, 1996 that ValuJet planned to add additional aircraft and
              that growth would be significant; and (3) Defendant Jordan
              fraudulently represented in a press release in April, 1996 that
              ValuJet's safety record had been certifiably among the very best in
              the airline industry. When viewing the allegations in the
              Complaint as true, the Court finds that Defendants Jordan and
              Priddy's alleged misrepresentations during the class period are
              sufficiently plead under the PSLRA heightened-pleading standards



            See, e.g., Bricklayers & Masons Local Union No. 5 Ohio Pension
              188

Fund v. Transocean Ltd., 866 F. Supp. 2d 223, 243 (S.D.N.Y. 2012) (“Likewise,
the Complaint plausibly alleges facts indicating that a reasonable investor
would assume that Transocean’s safety and training measures were not only
‘large in extent and range or amount,’ but adequate, when, in fact, the measures
were insufficient to address applicable legal requirements and created a high
risk of legal exposure.”); In re Massey Energy Co. Sec. Litig., 883 F. Supp. 2d
597, 617-18 (S.D.W. Va. 2012) (holding that the defendants’ statements
concerning their commitment to safety, including that safety was a “first priority
every day,” were actionable); In re ValuJet, Inc., Sec. Litig., 984 F. Supp. 1472,
1477-78 (N.D. Ga. 1997) (concluding that statements touting “operational
integrity” and safety were false given numerous safety incidents).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -36-
              to constitute false statements for the purposes of a Rule 10b–5
              claim.189

Similarly, the Defendants’ representations that Equifax employed a highly

sophisticated data information network are allegedly false given the actual state

of its systems.

              The case that the Defendants primarily rely upon, In re Heartland

Payment Systems, Inc. Securities Litigation is distinguishable. In Heartland,

the corporate defendant, a provider of bank card payment processing services

to merchants, suffered a “Structured Query Language” attack by criminal

hackers.190 This attack placed hidden, malicious software on the defendant’s

network, which infected its payment processing system.191 Because of this,

hackers were able to steal 130 million credit card and debit card numbers.192

After this incident, the plaintiffs filed a securities action, alleging that the

defendants misrepresented the state of Heartland’s network security, that they

concealed the occurrence of data breach from investors, and they made false

statements concerning the adequacy of its security systems and the efforts they

took for network security.193 Specifically, Heartland had stated that it “‘place[d]

              189
                            ValuJet, 984 F. Supp. at 1477-78.
              190
                            In re Heartland Payment Sys., Inc. Sec. Litig., Civ. No. 09-1043,
2009 WL 4798148, at *1 (D.N.J. Dec. 7, 2009).
              191
                            Id.
              192
                            Id.
              193
                            Id. at *2.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -37-
significant emphasis on maintaining a high level of security’ and maintained a

network configuration that ‘provides multiple layers of security to isolate our

databases from unauthorized access.’”194 The plaintiffs argued that those

statements were untruthful “because Heartland had suffered the SQL attack

and had not fully resolved security issues arising out of that attack.”195 The court

concluded, however, that these statements were not false or misleading because

there was “nothing inconsistent” between these statements and “the fact that

Heartland had suffered an SQL attack.”196 “The fact that a company has suffered

a security breach does not demonstrate that the company did not ‘place

significant emphasis on maintaining a high level of security.’”197 The court

further explained that it was “equally plausible” that Heartland did place a high

emphasis upon security.

              In contrast, the Plaintiff here has not alleged that the Defendants’

statements concerning Equifax’s cybersecurity practices are false merely

because Equifax suffered a security breach. Instead, the Plaintiff has asserted

specific factual allegations describing the poor state of Equifax’s cybersecurity.

These allegations depict a data security system that was dangerously deficient

and fell far short of industry standards. Unlike in Heartland, where it was

              194
                            Id. at *5.
              195
                            Id.
              196
                            Id.
              197
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -38-
plausible that the company placed a high emphasis on security but nonetheless

was a victim of a breach, Equifax’s data security is alleged to have been in

disrepair, in contrast to the Defendants’ statements otherwise. Thus, Heartland

is distinguishable.

              The Defendants also argue that these allegations fail because the Plaintiff

has failed to plead the falsity of the statements concerning the adequacy of

cybersecurity with particularity.198 The PSLRA requires a plaintiff to specify

“the reason or reasons why the statement is misleading.”199 For example, the

Defendants contend that the Plaintiff has not adequately alleged the falsity of

the statement that the “Equifax network is reviewed on a continual basis by

external security experts who conduct intrusion testing, vulnerability

assessments, on-site inspections, and policy/incident management reviews.”200

However, the Court concludes that the Plaintiff has satisfied its requirement to

plead the falsity of these statements with particularity. The Plaintiff alleges in

the Amended Complaint that this statement was false or misleading because

Equifax “ignored advice issued by those external ‘security experts’ warning the

Company about gross inadequacies in its cybersecurity,” because Equifax “failed

to heed the calls of its cybersecurity consultants to perform comprehensive



              198
                            Defs.’ Mot. to Dismiss, at 22.
              199
                            15 U.S.C. § 78u–4(b)(1).
              200
                            See Defs.’ Mot. to Dismiss, at 22; see also Am. Compl. ¶ 292.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -39-
system reviews,” and because Equifax’s vulnerability scanning was deficient

since scans were performed “infrequently, examined only portions of Equifax’s

systems, relied on outdated technology, and lacked appropriate redundancies.”201

The Defendants argue that these allegations merely second-guess the extent or

efficacy of these efforts. However, the Court concludes that these allegations are

sufficient because they explain why this statement was false, or at a minimum,

misleading. These allegations explain that it was misleading to state that

cybersecurity experts continually review Equifax’s systems when Equifax

ignored those experts’ suggestions and used superficial vulnerability scanning.

              The Defendants also challenge the statements that Equifax had a

“rigorous enterprise risk management program” that targeted its cybersecurity

risks,202 that Equifax used “a variety of technical, administrative and physical

ways to keep personal credit data safe,”203 that Equifax “regularly review[ed]

and update[d] [its] security protocols,”204 and that Equifax “develop[ed],

maintain[ed], and enhance[d] secured proprietary information databases.”205

According to the Defendants, the Plaintiff’s allegations that Equifax’s efforts

were inadequate fail because they do not show that Equifax did not have a risk

              201
                            Am. Compl. ¶ 293.
              202
                            Am. Compl. ¶ 346.
              203
                            Id. ¶ 339.
              204
                            Id.
              205
                            Id. ¶ 311.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -40-
management program, or that it did not attempt to comply with data security

regulations.206 However, the Plaintiff adequately alleges the falsity of each of

these statements with particularity. With each of these statements, the Plaintiff

explains how the context of Equifax’s cybersecurity makes them false or

misleading.207 The Plaintiff alleges that each of these areas of cybersecurity was

so deficient that it was misleading for Equifax to assure investors that these

efforts were promoting the security of its data systems. These statements do

more than merely tell investors that a risk management program existed or that

it used various cybersecurity techniques. Instead, Equifax used these

statements to assure investors that they were taking cybersecurity seriously.

              Furthermore, the Defendants also take many of these statements out of

context in their brief. For example, the Defendants argue that the Plaintiff has

not shown that it was false or misleading to state that Equifax had an

enterprise risk management program.208 But, in the Amended Complaint, the

Plaintiff alleges that Equifax stated that it has “a rigorous enterprise risk

management program targeting . . . data security.”209 An assurance that Equifax

employed a rigorous enterprise risk management program is more misleading


              206
                            Defs.’ Mot. to Dismiss, at 22-23.
              207
                            See Am. Compl. ¶¶ 312, 340, 347 (explaining the falsity of each of
these challenged statements).
              208
                            Defs.’ Mot. to Dismiss, at 22.
              209
                            Am. Compl. ¶ 346.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -41-
to investors than simply affirming the existence of an enterprise risk

management program. Similarly, the Defendants argue that the Plaintiff has

not alleged that it was false to state that Equifax “regularly review[ed] and

update[d] [its] security protocols,” even if those efforts were not effective or to

the necessary extent.210 However, in the Amended Complaint, the Plaintiff

alleges that Equifax stated that “[w]e regularly review and update our security

protocols to ensure that they continue to meet or exceed established best

practices at all times.”211 This statement does not merely state that Equifax

reviewed and updated its security protocols, but instead that it did so to ensure

that it met established best practices. Furthermore, the Defendants argue that

the Plaintiff has not shown that the statement that Equifax “monitor[ed] federal

and state legislative and regulatory activities that involve credit reporting, data

privacy and security” is false, when in reality the Plaintiff alleges that Equifax

stated that “[w]e continuously monitor federal and state legislative and

regulatory activities that involve credit reporting, data privacy and security to

identify issues in order to remain in compliance with all applicable laws and

regulations.”212 This context, omitted by the Defendants in their argument, is

important in determining whether the statements were false or misleading.



              210
                            Defs.’ Mot. to Dismiss, at 22.
              211
                            Am. Compl. ¶ 339 (emphasis added).
              212
                            Compare Defs.’ Mot. to Dismiss, at 22-23, with Am. Compl. ¶ 342.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -42-
                                          ii. Puffery

              Next, the Defendants argue that many of the challenged statements

concerning Equifax’s commitment to data security constitute inactionable

puffery.213 Alleged misrepresentations must be based upon a material fact to

give rise to a securities law violation.214 “Subjective characterizations of a

company’s current performance or predictions about future performance, absent

a false misstatement of fact, are generally not actionable.”215 Such statements

of “corporate optimism” or “puffery” are not actionable because they both lack

an underlying factual basis and also fail the materiality requirement of Rule

10b-5.216 Thus, “vague, optimistic statements are not actionable because

reasonable investors do not rely on them in making investment decisions.”217

Statements constitute “puffery” if they are “too general to cause a reasonable

investor to rely upon them.”218 According to the Defendants, many of the alleged



              213
                            Defs.’ Mot. to Dismiss, at 18-21.
              214
                            Amalgamated Bank v. Coca-Cola Co., No. 1:05-CV-1226, 2006 WL
2818973, at *3 (N.D. Ga. Sept. 29, 2006).
              215
                            Id.
              216
                            Id.
              217
                            Id. (quoting Grossman v. Novell, Inc., 120 F.3d 1112, 1119-20 (10th
Cir. 1997)) (internal alterations omitted).
              218
                            In re Australia & New Zealand Banking Grp. Ltd. Sec. Litig., No.
08 Civ. 11278(DLC), 2009 WL 4823923, at *11 (S.D.N.Y. Dec. 14, 2009) (quoting
ECA, Local 134 IBEW Joint Pension Tr. of Chi., 553 F.3d 187, 206 (2d Cir.
2009)).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -43-
statements reflected corporate optimism and aspiration that a reasonable

investor would not rely upon, and thus constitute puffery. Such statements of

puffery cannot serve as the basis for a section 10(b) claim because a reasonable

investor would not rely upon them.219 For example, the Defendants contend that

many of the statements “generally avow a commitment to data security or

characterize security as a priority for Equifax.”220 According to the Defendants,

a reasonable investor would not rely upon statements such as these, which are

“generalized, non-verifiable, and vague statements of commitment to and

aspirations about data security.”221

              However, the Court finds that these alleged statements are not

inactionable puffery. An alleged misstatement or omission must be “so obviously

unimportant to a reasonable investor that reasonable minds could not differ on

the question of their importance” to be deemed inactionable puffery.222 For

example, in the context of a drilling company’s statements concerning its safety

and training efforts, one court noted that it could not “say, as a matter of law,

that Transocean’s representation that such efforts were extensive was ‘obviously

unimportant’ to GSF shareholders” since “[i]n an industry as dangerous as


              219
                            Defs.’ Mot. to Dismiss, at 18.
              220
                            Id. at 19.
              221
                            Id. at 18.

            Bricklayers & Masons Local Union No. 5 Ohio Pension Fund v.
              222

Transocean Ltd., 866 F. Supp. 2d 223, 239 (S.D.N.Y. 2012).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -44-
deepwater drilling, it is to be expected that investors will be greatly concerned

about an operator’s safety and training efforts.”223 Likewise, the Court cannot

say, as a matter of law, that Equifax’s representations that its cybersecurity

efforts were extensive or that it was “committed” to data security were so

“obviously unimportant” to its shareholders that they should be considered

immaterial. Furthermore, the fact that these statements relate to a core aspect

of Equifax’s business makes it even more likely that a reasonable investor would

assign weight to them. Since data security plays an important part of a business

such as Equifax, investors would be even more likely to find these types of

representations important in making their investment decisions. For these

reasons, the Court cannot, as a matter of law, conclude that these statements

are obviously unimportant to Equifax’s investors.

              Moreover, the context of these alleged statements is important to this

determination. Although the alleged statements, when viewed in isolation,

might constitute puffery, the fact that they were made repeatedly to assure

investors that Equifax’s systems were secure could lead a reasonable investor

to rely upon them as reflecting the state of Equifax’s cybersecurity.224 Thus, the


              223
                            Id. at 244.
              224
                            See In re Petrobras Sec. Litig., 116 F. Supp. 3d 368, 381 (S.D.N.Y.
2015) (“While some of the alleged statements, viewed in isolation, may be mere
puffery, nonetheless, when (as here alleged) the statements were made
repeatedly in an effort to reassure the investing public about the Company’s
integrity, a reasonable investor could rely on them as reflective of the true state
of affairs at the Company. Accordingly, the Court cannot find that all of

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -45-
context of these supposedly “aspirational” statements matters: the Defendants

repeatedly stated that cybersecurity, an important aspect of their business, was

a top priority for senior management, despite the fact that Equifax failed to

employ some of the most elementary cybersecurity practices. Even if, in a

vacuum, each of these statements seems like a meaningless, corporate vaguery,

when taken together a reasonable investor would rely upon them to conclude

that Equifax made cybersecurity a serious priority.

              The cases cited by the Defendants are unpersuasive. For example, in Ong

v. Chipotle Mexican Grill, Inc. (Chipotle II), the court concluded that statements

that Chipotle was “committed to serving safe, high quality food” and that its

“food safety programs are . . . designed to ensure” that Chipotle “compl[ies] with

applicable federal, state and local food safety regulations” were inactionable

puffery.225 However, the court provided little analysis for why those statements

constituted puffery. Here, statements affirming a commitment to cybersecurity

can be actionable because a reasonable investor might rely upon such

statements in making investment decisions. Although the court in Chipotle II

found statements that the company was “committed” to serving safe food to

constitute puffery, the Court concludes that the statements here are not so




Petrobras’ alleged statements regarding its general integrity and ethical
soundness were immaterial as a matter of law.”).
              225
                            Ong v. Chipotle Mexican Grill, Inc. (Chipotle II), 294 F. Supp. 3d
199, 232 (S.D.N.Y. 2018).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -46-
obviously unimportant to investors given the repeated nature of these

statements, the context of Equifax’s business, and the widespread nature of the

deficiencies alleged in the Amended Complaint. Therefore, for these reasons,

Chipotle II is unpersuasive.

                            3. Failure to Disclose the Data Breach

              Next, the Defendants move to dismiss the Plaintiff’s allegations based

upon their purported failure to disclose the Data Breach earlier.226 In the

Amended Complaint, the Plaintiff alleges that some of the alleged statements

were or became misleading by omission because the Defendants did not publicly

disclose the Data Breach until September 7, 2017.227 According to the Plaintiff,

the Defendants’ statements after March 2017 lauding Equifax’s data security

were false or misleading because Equifax “knew or recklessly disregarded that

hackers had already penetrated its databases.”228

              However, the Court concludes that the Defendants were under no duty

to disclose the Data Breach prior to becoming aware of the incident in July 2017.

The Plaintiff has not alleged that the Defendants knew about the Data Breach



              226
                            Defs.’ Mot. to Dismiss, at 16.
              227
                            See, e.g., Am. Compl. ¶ 318 (contending that certain statements,
such as Equifax being a “trusted steward,” were “false and misleading because
Defendants knew or were reckless in failing to know, but failed to disclose, that
hackers had penetrated Equifax’s internal data systems”); see also id. ¶¶ 288,
300, 335, 338.
              228
                            Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 28.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -47-
before July 29, 2017, but instead argues that they were reckless as to its

occurrence. It bases its argument upon warnings that the Defendants allegedly

received as to the deficient state of Equifax’s cybersecurity, its failure to employ

adequate patching processes, and its failure to use proper network monitoring.

These warnings might demonstrate that the Defendants knew of, or were

reckless as to, Equifax’s ability to prevent or detect a breach. However, these

warnings do not establish that the Defendants knew, or were reckless to the

existence of, the specific Data Breach at issue here. The allegations also do not

demonstrate that the Defendants knew of, or were reckless as to the existence

of, Equifax’s failure to patch the Apache Struts vulnerability. Therefore, the

Defendants were under no duty to disclose the existence of the Data Breach

before they knew it had occurred.

              Second, the Plaintiff argues that the Defendants were under a duty to

correct their prior misstatements once they became aware of the Data Breach

in July 2017. According to the Plaintiff, even if some of the Defendants’

statements may not have been misleading at the time they were made, the

Defendants had a duty to correct the statements once they learned that the Data

Breach had occurred.229 A duty to disclose can be created by a defendant’s

previous decision to speak on the subject.230 “Where a defendant’s failure to


              229
                            Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 29.
              230
                            Rudolph v. Arthur Andersen & Co., 800 F.2d 1040, 1043 (11th Cir.
1986).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -48-
speak would render the defendant’s own prior speech misleading or deceptive,

a duty to disclose arises.”231 According to the Plaintiff, the Defendants had a

duty to disclose once they learned that their prior statements concerning the

security of Equifax’s systems became false due to the Data Breach.232

              However, the Court finds that the occurrence of the Data Breach did not

itself make those prior statements false or misleading, and thus did not create

a duty to disclose. As the Court noted above, the occurrence of a data breach

does not necessarily imply that a company’s data security is inadequate. In

Heartland, the court concluded that the defendants were not under a duty to

disclose the occurrence of a data breach because the plaintiffs had not alleged

that the company’s systems were actually deficient.233 The court noted that the

occurrence of a data breach itself does not establish that a company’s data

security is inadequate.234 Similarly, here, the occurrence of the Data Breach

itself did not necessarily render the Defendants’ prior statements false, and thus




              231
                            Id. (citing First Va. Bankshares v. Benson, 559 F.2d 1307, 1314
(5th Cir. 1977)).
              232
                            Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 29.
              233
                            In re Heartland Payment Sys., Inc. Sec. Litig., Civ. No. 09-1043,
2009 WL 4798148, at *4 (D.N.J. Dec. 7, 2009).
              234
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -49-
did not impose a duty to correct those statements by disclosing the occurrence

of the Data Breach.235 Therefore, the Court finds this argument unavailing.

                            4. Statements About Cybersecurity Risks

              Next, the Defendants move to dismiss the Plaintiff’s allegations regarding

Equifax’s warnings of its cybersecurity risks.236 In the Amended Complaint, the

Plaintiff alleges that Equifax, Smith, and Gamble made false or misleading

statements in SEC filings concerning the cybersecurity risks that Equifax faced.

The Plaintiff alleges that Equifax stated in its 2015 and 2016 Forms 10-K that:

              Despite our substantial investment in physical and technological
              security measures, employee training, contractual precautions and
              business continuity plans, our information technology networks
              and infrastructure or those of our third-party vendors and other
              service providers could be vulnerable to damage, disruptions,
              shutdowns, or breaches of confidential information due to criminal
              conduct, denial of service or other advanced persistent attacks by
              hackers[.]237

However, according to the Plaintiff, it was false or misleading to state that

Equifax “could be vulnerable” to a breach “when, in fact, Equifax was highly



              235
              However, as discussed above, the Plaintiff has adequately alleged
that those prior statements were false. Whether those statements touting
Equifax’s cybersecurity are false, and thus actionable, is a separate question
from whether the Defendants were under a duty to disclose specifically the
occurrence of the Data Breach. Those statements are actionable merely because
of the fact that they were false or misleading at the time they were made due to
the widespread inadequacies in Equifax’s data systems, notwithstanding
whether the Data Breach occurred or not.
              236
                            Defs.’ Mot. to Dismiss, at 26.
              237
                            Am. Compl. ¶ 306.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -50-
vulnerable to such an attack, as, in fact, Defendants had been warned on

numerous occasions both before and during the Class Period.”238

              The Defendants argue that these allegations fail to state a claim because,

through these statements, the Defendants warned of the precise risk that

caused the Plaintiff’s losses.239 The Court finds that these statements are not

actionable. The difference between disclosing that Equifax “could be vulnerable”

and that it was “highly vulnerable” would not mislead a reasonable investor in

making an investment decision. The case that the Plaintiff relies upon, In re

Van der Moolen Holding N.V. Securities Litigation, is distinguishable.240 There,

the court concluded that cautionary statements can give rise to a section 10(b)

violation.241 The court noted that “to caution that it is only possible for the

unfavorable events to happen when they have already occurred is deceit.”242

However, that case is distinguishable. There, the defendant warned investors

about regulatory risks, even though it knew or was recklessly ignorant that its

employees were violating NYSE rules.243 Here, in contrast, the risk warned of



              238
                            Id. ¶ 308 (emphasis in original).
              239
                            Defs.’ Mot. to Dismiss, at 27.
              240
                            In re Van der Moolen Holding N.V. Sec. Litig., 405 F. Supp. 2d 388
(S.D.N.Y. 2005).
              241
                            Id. at 400.
              242
                            Id. (internal quotations omitted).
              243
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -51-
is different. The Defendants warned that Equifax could be vulnerable to a data

breach, but they did not fail to disclose the existence of a breach when they

made that statement. Thus, unlike in Van der Moolen, the Defendants did not

warn that Equifax could be at risk, when it in fact was suffering a data breach.

Therefore, the Court finds these risk statements inactionable.

                            5. Equifax’s Compliance With Data Protection Laws

              Next, the Defendants move to dismiss the Plaintiff’s claims concerning

statements about Equifax’s compliance with data protection laws, regulations,

and best practices. In the Amended Complaint, the Plaintiff alleges that the

Defendants made various statements assuring that Equifax complied with

relevant data protection laws, regulations, standards, and best practices. For

example, the Plaintiff alleges that Equifax stated on its website that it “takes

great care to ensure that we use and process personal data in ways that comply

with applicable regulations and respects individual privacy.”244 Equifax also

stated that “[w]e regularly review and update our security protocols to ensure

that they continue to meet or exceed established best practices at all times”245

and that “[w]e continuously monitor federal and state legislative and regulatory

activities that involve credit reporting, data privacy and security to identify

issues in order to remain in compliance with all applicable laws and



              244
                            Am. Compl. ¶ 336.
              245
                            Id. ¶ 339.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -52-
regulations.”246 However, despite these affirmations, Equifax allegedly fell far

short of complying with these regulatory requirements.

              The Defendants first assert that these claims merely allege corporate

mismanagement, which is not actionable under federal securities laws.247

However, as explained above, this argument fails. The Plaintiff does not allege

that the Defendants violated section 10(b) by failing to comply with

cybersecurity laws, regulations, and best practices. Instead, the Plaintiff argues

that they violated section 10(b) by stating that Equifax was in compliance with

these laws and regulations, when in fact it was not. As stated above, the Court

finds that such a claim is actionable under federal securities laws. If the

Plaintiff adequately alleged that Equifax made false statements concerning its

compliance with these laws, regulations, and standards, then such claims would

not be barred by Santa Fe.

              The Defendants next argue that these alleged statements described

Equifax’s ongoing efforts to comply with data protection laws and standards,

and that the statements did not guarantee compliance.248 According to the

Defendants, the Plaintiff has not adequately alleged the falsity of these

statements because the fact that they were not in compliance does not mean



              246
                            Id. ¶ 342.
              247
                            Defs.’ Mot. to Dismiss, at 21.
              248
                            Defs.’ Reply Br., at 23.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -53-
that they were not making efforts to comply. However, in the alleged

statements, Equifax did more than just say that it made efforts to comply with

these laws and standards. It stated that it monitored regulatory activities to

“remain in compliance with all applicable laws and regulations,” that it

reviewed its security protocols to “ensure that they continue to meet or exceed

established best practices,” and that it took “great care” to ensure that it

handled personal data in a way that complied with regulations.249 These

statements go beyond merely stating that it made an effort to comply with laws,

regulations, and industry standards, and instead assured that Equifax took

steps to remain in compliance with laws and regulations and meet industry

standards. According to the allegations in the Amended Complaint, Equifax in

reality failed to live up to these assurances.

              And even if these statements only conveyed that Equifax made an effort

to comply with data security laws, regulations, and standards, they would still

be false or misleading. A reasonable investor would understand these

statements to assure that the company was making actual, good faith efforts to

maintain a data security protocol that complied with these standards. In reality,

according to the Amended Complaint, data security was not a priority at all for

Equifax’s management.250 The state of Equifax’s cybersecurity reflected a



              249
                            Am. Compl. ¶¶ 340, 342.
              250
                            See, e.g., Am. Compl. ¶¶ 66-67.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -54-
“systemic organizational disregard for cybersecurity.”251 Given this context,

these statements were false or misleading. It is misleading to a reasonable

investor to state that Equifax made an effort to comply with data laws,

regulations, and standards when, in fact, Equifax demonstrated a systemic

disregard for cybersecurity. For this reason, these statements concerning efforts

to comply with data laws, regulations, and industry best practices are false or

misleading.

              The Defendants also argue that the fact Equifax experienced a

cyberattack does not render their aspirational statements concerning their data

security efforts and compliance false.252 However, as the Court explained with

regard to the statements concerning the adequacy of Equifax’s cybersecurity, the

Plaintiff does not rely solely upon the occurrence of the Data Breach to show the

falsity of the compliance statements. Instead, the Plaintiff alleges that these

statements regarding Equifax’s compliance with data security laws, regulations,

and standards were false due to widespread deficiencies in Equifax’s

cybersecurity and data protocols. According to the Plaintiff, Equifax assured the

public that it made efforts to remain in compliance with data laws, regulation,

and standards, even though in reality its cybersecurity was in a state of

disrepair. Therefore, under the facts alleged, these assurances that Equifax



              251
                            Id. ¶ 66.
              252
                            Defs.’ Mot. to Dismiss, at 17.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -55-
made efforts to comply with data protection laws and best practices were false

or misleading.

              Next, the Defendants also argue that these allegations fail because,

unlike in the cases relied upon by the Plaintiff, the Plaintiff’s allegations do not

show that the Defendants had contemporaneous knowledge of the facts

contradicting their statements concerning legal compliance.253 However, this

argument addresses whether the Defendants acted with the requisite scienter,

which is addressed below. Whether a statement is false or misleading, and

whether a defendant made such a statement with the requisite state of mind,

are two separate questions. As discussed above, the Plaintiff has adequately

alleged that these statements were false or misleading.

              Finally, at oral argument, the Defendants distinguished the cases relied

upon by the Plaintiff. They contended that the defendants’ statements in those

cases concerning their compliance with regulations were false because they had

already been told by regulators that their operations were deficient.254 It is true

that, in some of those cases, the court found the defendants’ statements

misleading due in part to the fact that regulators had informed them of

problems in their operations.255 However, this does not mean that any statement


              253
                            Defs.’ Reply Br., at 24.
              254
                            Transcript of Oral Argument, at 75 [Doc. 83].

            See, e.g., In re Cryolife, Inc., No. Civ.A.1:02CV1868-BBM, 2003 WL
              255

24015055, at *8-*9 (N.D. Ga. May 27, 2003) (noting that the defendant had

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -56-
touting compliance with laws, regulations, or industry standards is not false or

misleading if the company has not received communications from regulators.

Instead, this was just one fact that supported the courts’ holdings in those cases.

Here, the Defendants issued statements assuring that Equifax remained in

compliance with data security laws, regulations, and standards, even though its

security systems were grossly deficient. As described above, these statements

were false or misleading to investors, even if Equifax had never received an

enforcement letter from regulators informing it that it was not in compliance

with data laws or regulations.

                            6. Statements Concerning Internal Controls

              The Defendants next move to dismiss the Plaintiff’s allegations

concerning the Defendants’ various statements about Equifax’s internal

controls. In the Amended Complaint, the Plaintiff alleges that Smith and

Gamble certified in SEC filings, pursuant to the Sarbanes-Oxley Act, that


contended it was in compliance with all FDA regulations despite the fact that
it had “received a letter from the FDA documenting specific problems with
Cryolife's quality assurance programs”); In re ValuJuet, Inc., 984 F. Supp. 1472,
1477 (N.D. Ga. 1997) (“In the Complaint, the Plaintiffs allege that
representatives of the Federal Aviation Administration (‘FAA’) identified
numerous safety-related incidents involving ValuJet. The Plaintiffs further
allege in the Complaint that in February of 1996, the FAA (1) began surveillance
of ValuJet; (2) expressed written concern about the training of pilots and
ValuJet's safety and maintenance procedures which included numerous,
uncorrected violations; and (3) as a result of the February 1996 inspection,
expressly required ValuJet to get FAA approval before buying more planes or
beginning access to new cities. As alleged in the Complaint, an FAA letter to
Defendant Jordan, dated February 29, 1996, expressed concern about ValuJet's
meeting the highest possible degree of safety in the public interest.”).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -57-
Equifax maintained a system of internal controls that would provide “reasonable

assurance regarding prevention or timely detection of unauthorized acquisition,

use or disposition of our assets that could have a material effect on the financial

statements.”256 Nonetheless, according to the Plaintiff, these assurances in

Equifax’s 10-K and 10-Q filings concerning the quality of its internal controls

were materially false or misleading because Equifax lacked adequate

mechanisms for detecting and responding to data breaches.257 The Defendants

move to dismiss the allegations concerning this category of statements. They

argue that the Plaintiff has failed to plead the falsity of the challenged

statements because they address Equifax’s internal controls over financial

reporting, as opposed to controls over data security.258 According to the

Defendants, since these statements exclusively addressed financial reporting

controls at Equifax, deficiencies in Equifax’s cybersecurity mechanisms do not

render these statements false.259 Thus, deficiencies in Equifax’s data breach

protocol do not establish that these statements were false.

              The Court concludes that the Plaintiff has failed to show that these

statements are false. “Congress enacted Sarbanes-Oxley to restore investor

confidence in the wake of numerous, highly-publicized, cases of accounting

              256
                            Am. Compl. ¶ 349.
              257
                            Id. ¶¶ 349-53.
              258
                            Defs.’ Mot. to Dismiss, at 30-31.
              259
                            Id. at 31-32.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -58-
fraud.”260 The purpose of Sarbanes-Oxley certifications is to ensure that proper

financial reporting processes are undertaken. In In re PetroChina Co. Ltd.

Securities Litigation, the district court rejected a section 10(b) claim premised

upon PetroChina’s Sarbanes-Oxley certifications.261 The court noted that the

plaintiffs’ allegations, concerning bribery by PetroChina officials, did not “imply

that the Company had flawed internal controls over financial reporting.”262 The

court explained that the plaintiffs did “not claim that PetroChina failed to

evaluate its internal controls or disclose any weaknesses to its auditors,” did not

“assert that the certifying officers neglected to inform PetroChina's auditor of

any relevant fraud,” and did not “establish that PetroChina's internal controls

in relation to financial reporting were insufficient; much less does the

[complaint] make any allegation as to how or why PetroChina's internal controls

were inadequate.”263

              Likewise, the Plaintiff fails to allege that Equifax had flawed internal

controls over its financial reporting. Even if Equifax’s data breach protocol was

vastly deficient, this does not establish that it had insufficient internal controls

over financial reporting. The Plaintiff has not raised any allegations concerning

              260
                            City of Roseville Emp. Ret. Sys. v. Horizon Lines, Inc., 686 F. Supp.
2d 404, 417 (D. Del. 2009).
              261
                            In re PetroChina Co. Ltd. Sec. Litig., 120 F. Supp. 3d 340, 358-59
(S.D.N.Y. 2015).
              262
                            Id. at 359.
              263
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -59-
the accuracy of Equifax’s accounting, books, or financial reporting. Therefore,

the Plaintiff has not established that Equifax, Smith, or Gamble’s statements

concerning Equifax’s internal controls over financial reporting were false. A

reasonable investor would understand that certifications under Sarbanes-Oxley

such as these are in the context of financial accounting scandals, and would

recognize that it related to Equifax’s financial reporting. A reasonable investor

would not take assurances of internal controls to detect improprieties in

accounting and bookkeeping to guarantee that there were systems in place to

deal with cybersecurity breaches. Since the Plaintiff has not alleged that

Equifax’s financial reports were inaccurate in any way, its claims concerning

Smith and Gamble’s certification of proper internal controls pursuant to

Sarbanes-Oxley fail.264 Therefore, the Plaintiff’s claims are dismissed to the

extent that they rely upon statements guaranteeing adequate internal controls

pursuant to Sarbanes-Oxley.

                            7. Statements of Opinion and Belief

              Next, the Defendants contend that many of the challenged statements are

inactionable opinions or statements of belief.265 First, the Defendants contend

that almost all of the alleged statements are inactionable, in part, because they



              See In re Braskem S.A. Sec. Litig., 246 F. Supp. 3d 731, 758
              264

(S.D.N.Y. 2017) (rejecting securities fraud claims premised upon Sarbanes-Oxley
certifications because the complaint did not “concretely allege that any of
Braskem’s financial reports were in any way inaccurate”).
              265
                            Defs.’ Mot. to Dismiss, at 24-26.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -60-
are opinions.266 However, many of these statements that the Defendants contend

are inactionable are not, in fact, opinions. For example, the Defendants contend

that the following statement is an inactionable opinion: “As a trusted steward

of consumer and business information, Equifax employs strong data security

and confidentiality standards on the data we provide and on the access to that

data. We maintain a highly sophisticated data information network that

includes advanced security, protections and redundancies.”267 While such

statements use some indefinite language, they do not constitute a subjective

opinion.

              However, some of the allegedly false statements are closer calls.

According to the Defendants, statements such as Smith’s assurance that “I think

we are in a very good position now” are not actionable because the Plaintiff has

not shown that the Defendants did not in fact hold the stated opinions.268 The

Plaintiff contends that this statement, even if an opinion, is actionable because

it did not align with the information in his possession.269 “[C]ertain opinions may

be actionable because ‘if the real facts are otherwise, but not provided, the




              266
                            See generally [Doc. 62-2].
              267
                            See [Doc. 62-2], at 2.
              268
                            Defs.’ Mot. to Dismiss, at 24-25.
              269
                            Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 38.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -61-
opinion statement will mislead its audience.’”270 An investor “expects not just

that the issuer believes the opinion (however irrationally), but that it fairly

aligns with the information in the issuer’s possession at the time.”271 Opinion

statements can be “misleading in context,” and thus “actionable,” if they “conflict

with what a reasonable investor would take from the statement itself.”272

              As discussed in more detail below, the Plaintiff only alleges that Smith

– not the other Individual Defendants – was given specific information as to the

deficiencies in Equifax’s cybersecurity. Around March 2017, Smith oversaw

Mandiant’s audit of Equifax’s systems, where Mandiant warned that these

systems were inadequate. The Plaintiff has not made specific allegations that

Gamble, Ploder, or Dodge had information in their possession contradicting any

opinion statements they issued. Without this knowledge, these opinion

statements are not actionable. Furthermore, any opinion statements Smith

made before receiving these warnings would also not be actionable.

              B. Scienter

              Next, the Defendants argue that the Plaintiff has failed to plead facts that

give rise to a strong inference of scienter on the part of any of the Defendants.



             In re Flowers Foods, Inc. Sec. Litig., No. 7:16-CV-222 (WLS), 2018
              270

WL 1558558, at *8 (M.D. Ga. Mar. 23, 2018) (quoting Omnicare, Inc. v. Laborers
Dist. Council Constr. Indus. Pension Fund., 135 S. Ct. 1318, 1328 (2015)).
              271
                            Omnicare, 135 S. Ct. at 1329.
              272
                            Flowers Foods, 2018 WL 1558558, at *8 (quoting Omnicare, 135 S.
Ct. at 1329).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -62-
To state a section 10(b) claim, the PSLRA requires a plaintiff “to plead with

particularity facts giving rise to a strong inference that the defendants either

intended to defraud investors or were severely reckless when they made the

allegedly materially false or incomplete statements.”273 A “strong inference” is

an inference that is “cogent and at least as compelling as any opposing inference

one could draw from the facts alleged.”274 This inquiry asks whether all of the

facts alleged, taken as a whole, give rise to this strong inference of scienter.275

Thus, courts must consider the complaint in its entirety, and “not whether any

individual allegation, scrutinized in isolation, meets that standard.”276 This

inquiry is “inherently comparative” because courts must take into account

plausible opposing inferences.277 Where a lawsuit involves multiple defendants

and multiple allegations, moreover, “scienter must be found with respect to each

defendant and with respect to each alleged violation of the statute.”278




              273
                            Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1238 (11th Cir. 2008)
(internal quotations omitted).
              274
                            Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324
(2007).
              275
                            Mizzaro, 544 F.3d at 1238.
              276
                            Id. at 1238.
              277
                            Id. at 1239 (quoting Tellabs, 551 U.S. at 323).
              278
                            Phillips v. Scientific-Atlanta, Inc., 374 F.3d 1015, 1017 (11th Cir.
2004).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -63-
              To move beyond the pleading state, a plaintiff “must allege facts

sufficiently demonstrating each defendant’s state of mind regarding his or her

alleged violations.”279 But, the PSLRA does permit the aggregation of facts to

infer scienter.280 The factual allegations, taken as a whole, must give rise to this

strong inference as to each Defendant and each alleged violation.281

Circumstantial evidence can be sufficient to establish a strong inference of

scienter.282 Since scienter is highly fact-intensive inquiry, such questions are

most appropriate for a fact finder.283 “In sum, the reviewing court must ask:

When the allegations are accepted as true and taken collectively, would a

reasonable person deem the inference of scienter at least as strong as any

opposing inference?”284

              In the Eleventh Circuit, it is well established that section 10(b) and Rule

10b-5 require a showing of either an intent to deceive, manipulate, or defraud,


              279
                            Id. at 1018.
              280
                            Id. at 1017; see also In re Cabletron Sys., Inc., 311 F.3d 11, 39 (1st
Cir. 2002) (“The plaintiff may combine various facts and circumstances
indicating fraudulent intent—including those demonstrating motive and
opportunity—to satisfy the scienter requirement.” (internal alterations and
quotations omitted)).
              281
                            Phillips, 374 F.3d at 1018.
              282
                            Mizzaro, 544 F.3d at 1249.

              In re Sci. Atlanta, Inc. Sec. Litig., 754 F. Supp. 2d 1339, 1361 (N.D.
              283

Ga. 2010) (citing S.E.C. v. Merchant Capital, LLC, 483 F.3d 747, 766 (11th Cir.
2007)).
              284
                            Tellabs, 551 U.S. at 326.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -64-
or severe recklessness.285 The Eleventh Circuit has defined “severe recklessness”

as:

              Severe recklessness is limited to those highly unreasonable
              omissions or misrepresentations that involve not merely simple or
              even inexcusable negligence, but an extreme departure from the
              standards of ordinary care, and that present a danger of
              misleading buyers or sellers which is either known to the
              defendant or is so obvious that the defendant must have been
              aware of it.286

“Plaintiffs may prove such recklessness by providing evidence that defendants

possessed knowledge of facts or access to information contradicting their public

statements, so as to prove that defendants knew or should have known that they

were misrepresenting material facts related to the corporation.”287 “Facts

indicating the scienter may include the particular times, dates, places, or other

details of the alleged fraudulent activity.”288 These particulars “are not required

per se,” but “their absence from the complaint may be indicative of the excessive

generality of the allegations' supporting scienter.”289 “With regard to Individual

Defendants, the question is ‘whether a reasonable person would infer that there

              285
                            Mizzaro, 544 F.3d at 1238.
              286
                            Id. (quoting Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1282 n.18
(11th Cir. 1999)).

             In re Sci. Atlanta, Inc. Sec. Litig., 754 F. Supp. 2d 1339, 1360 (N.D.
              287

Ga. 2010) (citing Cornwell v. Credit Suisse Grp., 689 F. Supp. 2d 629, 637
(S.D.N.Y. 2010)).
              288
                            In re Coca-Cola Enters. Inc. Sec. Litig., 510 F. Supp. 2d 1187, 1199
(N.D. Ga. 2007).
              289
                            Id. (internal quotations omitted).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -65-
was at least a fifty-fifty chance that the individual defendants knew about the

alleged fraud (or were severely reckless in not knowing about it) based on its

nature, duration, or amount.’”290

              Here, the Plaintiff attempts to plead scienter by alleging, among other

things, that: (1) the Defendants received numerous warnings concerning the

inadequacies of Equifax’s cybersecurity; (2) the Defendants were aware of the

breach by late July 2017, but failed to disclose the breach and continued to make

false statements until September 7, 2017; (3) the false and misleading

statements concerned one of the most significant issues and severe risks that

Equifax faced; (4) the Defendants were in charge of cybersecurity and received

routine updates about the state of Equifax’s data security; (5) the egregiousness

of the deficiencies in Equifax’s data security practices supports an inference of

scienter; (6) the sudden departure of high-ranking officers at Equifax after

disclosure of the Data Breach supports a finding of scienter; and (7) suspicious

stock sales by Gamble and Ploder support an inference of scienter.291 Since

scienter is an essential element of a securities fraud claim, the Plaintiff must

create a strong inference – one that is “cogent and compelling” – that the

Defendants knew about the deficiencies in Equifax’s cybersecurity, or were

severely reckless in not knowing about it, when they made the allegedly false or



             In re Ebix, Inc. Sec. Litig., 898 F. Supp. 2d 1325, 1344 (N.D. Ga.
              290

2012) (quoting Mizzaro, 544 F.3d at 1249)).
              291
                            Am. Compl. ¶¶ 267-84.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -66-
misleading statements.292 The Court concludes that the allegations in the

Amended Complaint establish a strong inference of scienter as to Equifax and

Smith. However, these facts, even when taken together, do not give rise to a

strong inference of scienter as to Gamble, Dodge, and Ploder.

                            1. Warnings About Data Security Deficiencies

              First, the Defendants argues that alleged warnings of deficiencies in

Equifax’s cybersecurity fail to support a strong inference of scienter as to any of

the Individual Defendants.293 In the Amended Complaint, the Plaintiff alleges

that the “Defendants received numerous warnings . . . that Equifax’s

cybersecurity was inadequate to protect the sensitive personal information in

its custody” and that this contributes to a finding of scienter.294 Specifically, the

Plaintiff alleges that: (1) Deloitte and KPMG issued audit reports detailing

several problems with Equifax’s cybersecurity, but Equifax’s management did

not take these reports seriously;295 (2) Smith oversaw a March 2017

investigation by security consulting firm Mandiant, in which Mandiant warned

that          Equifax’s                cybersecurity               was   inadequate   and   contained   critical

weaknesses;296 (3) security researchers warned Equifax that cybersecurity

              292
                            Mizzaro, 544 F.3d at 1247.
              293
                            Defs.’ Mot. to Dismiss, at 35.
              294
                            Am. Compl. ¶ 268.
              295
                            Id. ¶¶ 71, 269.
              296
                            Id. ¶ 268.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd     -67-
deficiencies existed, including an “immense cache of personal consumer

information” that was accessible through public-facing websites;297 (4) Equifax

received clear warnings about the Apache Struts vulnerability from both the

government and its own employees;298 (5) Equifax employees warned

“management” that the company’s cybersecurity was inadequate, but data

security was not a priority for management;299 and (6) Equifax prior breaches

that revealed cybersecurity vulnerabilities to the Defendants.300 According to the

Defendants, these allegations do not give rise to a strong inference of scienter

because the Plaintiff has failed to plead facts showing that these supposed

warnings were ever communicated to any of the Individual Defendants.301

              The Court finds that these allegations provide sufficient circumstantial

evidence to conclude that Smith was aware of the warnings concerning the

deficiencies in Equifax’s cybersecurity. In the Amended Complaint, the Plaintiff

alleges that Equifax hired Mandiant in early 2017 to conduct a cybersecurity

audit after the W2Express breach in 2016.302 Specifically, the Plaintiff alleges

that “Equifax hired cybersecurity firm Mandiant to investigate weaknesses in


              297
                            Id. ¶ 269.
              298
                            Id. ¶ 271.
              299
                            Id.
              300
                            Id. ¶ 270.
              301
                            Defs.’ Mot. to Dismiss, at 35-36.
              302
                            Am. Compl. ¶ 13.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -68-
its data protection systems” and that “Smith was personally overseeing, and

closely monitoring the progress of, this investigation.”303 This allegation is based

upon a Bloomberg report published in the wake of the Data Breach. The

Plaintiff alleges that Mandiant “warned Equifax that its unpatched systems and

misconfigured security policies could indicate major problems.”304 However,

instead of heeding Mandiant’s advice, Equifax allegedly disputed the firm’s

findings and declined to engage in a broader review of Equifax’s data security.305

Based upon this, the Court concludes that the Plaintiff adequately alleges that

Smith knew, or was severely reckless as to the existence of, warnings of serious

deficiencies in Equifax’s cybersecurity after receiving Mandiant’s warnings in

early 2017.

              The Defendants then argue that these allegations should not be given

weight because they are based upon articles in Bloomberg and Motherboard that

rely upon anonymous sources.306 In Mizzaro, the Eleventh Circuit addressed the

question of how to weigh allegations based upon confidential witness reports.307

              303
                            Id. ¶ 91 (emphasis omitted).
              304
                            Id. ¶ 92.
              305
                            Id. ¶ 93.
              306
                            Defs.’ Mot. to Dismiss, at 36-37.

             See Mizzaro, 544 F.3d at 1239 (“One topic Tellabs did not address
              307

is how courts should go about evaluating allegations based on statements made
by unidentified, confidential witnesses. The issue is important here because
statements by confidential witnesses form one of the main building blocks of the
amended complaint.”).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -69-
There, the court noted that “[a]lthough a whistleblower who demands

confidentiality may be less credible than one who is willing to put his name

behind his accusations,” allegations based on such statements are not “heavily

discounted” in all cases.308 It explained that “the weight to be afforded to

allegations based on statements proffered by a confidential source depends on

the particularity of the allegations made in each case, and confidentiality is one

factor that courts may consider.”309 “Confidentiality, however, should not

eviscerate the weight given if the complaint otherwise fully describes the

foundation or basis of the confidential witness's knowledge, including the

position(s) held, the proximity to the offending conduct, and the relevant time

frame.”310

              In the Amended Complaint, the Plaintiff bases some of its allegations

upon news articles citing anonymous sources. For example, the Plaintiff bases

some of its allegations on a Bloomberg article reported on September 29, 2017.311

That article explained that the Mandiant investigation was “described internally

as ‘a top-secret project’ and one that Smith was overseeing personally, according

to one person with direct knowledge of the matter.”312 The Plaintiff also

              308
                            Id. at 1239.
              309
                            Id. at 1240.
              310
                            Id.
              311
                            Am. Compl. ¶¶ 91-93.
              312
                            Id. ¶ 91 (emphasis omitted).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -70-
premised some of its allegations upon an article published in Motherboard on

October 26, 2017. Despite the fact that these news articles rely in part on

anonymous sources, the Court declines to completely discount the allegations

that rely upon them. This Court has previously noted that pleading

requirements under the PSLRA can easily be satisfied with references to

“internal memoranda” and “news articles.”313 News articles, which frequently

rely upon unnamed sources, constitute reliable bases for allegations. Therefore,

the Court does not discount the allegations based upon these two articles merely

because they cite anonymous sources. And, even if the Plaintiff did in fact rely

solely upon information derived from an anonymous source, and not information

from a news article, these allegations would still be entitled to weight. The

Bloomberg article cites two independent sources, with direct knowledge, who

corroborate each other’s assertions.314 Furthermore, the Motherboard article

provides statements from several former Equifax employees, providing both

their positions and tenure in the company.315 The Court therefore finds that the

allegations based upon these news articles are entitled to due consideration.


              313
                            In re Theragenics Corp. Sec. Litig., 105 F. Supp. 2d 1342, 1355
(N.D. Ga. 2000).
              314
                            Am. Compl. ¶¶ 91-94.

              See, e.g., id. ¶ 77 (“Regarding those warnings, in an October 26,
              315

2017 article entitled ‘Equifax Was Warned,’ Motherboard reported that
according to a former member of Equifax’s cybersecurity team who left the
Company in 2017, the Company had hired Deloitte to perform a security audit
in 2016.”); see also id. ¶¶ 78, 80-83.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -71-
              However, the Plaintiff's allegations of scienter fail as to the rest of the

Individual                 Defendants.                     The     Plaintiff   has   not   provided   sufficiently

“particularized averments of fraud or scienter” as to Gamble, Ploder, and Dodge

to give rise to a strong inference that they acted with knowledge or severe

recklessness.316 “Claims of securities fraud cannot rest on speculation and

conclusory allegations.”317 The Plaintiff has not adequately pleaded that Gamble,

Ploder or Dodge ever received any of these purported warnings as to the

shortcomings in Equifax’s data security. Instead, the Plaintiff relies upon

general allegations that Equifax “management” was warned but did not heed

experts’ advice.318 Such generalities do not establish a strong inference of

scienter. The Plaintiff has not alleged “which defendant knew what, how they

knew it, or when” with regard to these warnings.319




              316
                            Garfield v. NDC Health Corp., 466 F.3d 1255, 1265 (11th Cir.
2006).
              317
                            Id. (internal quotations omitted).
              318
                            See, e.g., Am. Compl. ¶ 254 (“For example, as alleged above, a
former Equifax employee told Motherboard that Company management refused
to take seriously the conclusions of a 2016 Deloitte security audit that found
multiple serious deficiencies in the Company’s infrastructure, including poor
patching.”).

            In re Theragenics Corp. Sec. Litig., 105 F. Supp. 2d 1342, 1361
              319

(N.D. Ga. 2000) (quoting In re Comshare, Inc. Sec. Litig., No. 96-737-DT, 1997
WL 1091468, at *8 (E.D. Mich. Sept. 18, 1997)).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd      -72-
              The Plaintiff relies upon In re ChoicePoint, Inc. Securities Litigation320

to support its argument that these allegations sufficiently plead scienter.321

However, that case is distinguishable. In ChoicePoint, the plaintiffs alleged that

the defendants misrepresented the existence and severity of data security

problems within the company prior to a data breach.322 The court concluded that

the plaintiffs adequately alleged scienter. Specifically, the plaintiffs alleged that

the individual defendants “had access to internal information demonstrating the

falsity of the public statements and were confronted by employees,” that

employees specifically warned each of the individual defendants about the

company’s inadequate security procedures, and that some of the individual

defendants learned of the company’s data breach and subsequently sold millions

of dollars of their company stock. In contrast, the Plaintiff has not alleged that

Gamble, Dodge, and Ploder were specifically warned about the problems with

Equifax’s data security, and did not specifically allege that each of these

defendants had access to information contradicting their public statements.

Instead, the Plaintiff relies on general allegations that “management” was

warned. Such an allegation requires the Court to assume that Gamble, Dodge,




              320
                            In re ChoicePoint, Inc. Sec. Litig., No. 1:05-CV-00686-JTC, 2006
WL 8429145 (N.D. Ga. Nov. 21, 2006).
              321
                            Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 41.
              322
                            In re ChoicePoint, at *1-2.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -73-
and Ploder were part of this group of “management” that received these

warnings. This assumption does not give rise to a strong inference of scienter.

              The Plaintiff also argues that this stringent requirement for scienter

ignores recklessness as a way to establish scienter. According to the Plaintiff,

it is not required to provide “smoking gun” evidence of scienter, but instead can

establish recklessness through the Individual Defendants’ “access to a plethora

of information clearly and directly contradicting their public statements

regarding cybersecurity.”323 While it is true that the Plaintiff need not provide

a “smoking gun” of scienter, it also cannot rely on generalities and chains of

inferences. The Plaintiff must allege specific facts as to each defendant and each

challenged statement that give rise to a strong inference of scienter. To establish

a strong inference of recklessness, the Plaintiff must allege facts showing that

the risk of misleading investors was so obvious that the Defendants must have

been aware of it. The Plaintiff’s allegations fail to meet this standard.

              The Defendants also argue that, even if these warnings and concerns had

been communicated to the Individual Defendants, the Plaintiff fails to plead

facts establishing that they agreed with any of these concerns or were severely

reckless in not believing them.324 Thus, with regard to Smith, even though he

personally oversaw the Mandiant audit, the Plaintiff does not allege that he



              323
                            Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 42.
              324
                            Defs.’ Mot. to Dismiss, at 38-39.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -74-
agreed with the firm’s conclusion that Equifax’s cybersecurity was deficient.

However, the Plaintiff need not allege that Smith agreed subjectively with

Mandiant’s concerns to establish scienter. In Omnicare, the Supreme Court

explained that an issuer’s statement that its conduct is lawful, when made

contrary to its lawyers’ advice, can give rise to a section 10(b) claim.325 Similarly,

Smith’s statements touting Equifax’s cybersecurity, despite his knowledge of

experts’ advice to the contrary, are actionable.

              Next, the Defendants argue that the prior data breaches fail to establish

a strong inference of scienter because they did not put them on notice of

inadequacies in Equifax’s systems.326 In the Amended Complaint, the Plaintiff

alleges that the prior W2Express, LifeLock, and TALX breaches warned the

Defendants that Equifax’s cybersecurity was vulnerable.327 Thus, according to

the Plaintiff, the Defendants knew or were severely reckless as to the deficient

state of Equifax’s cyberdefenses. According to the Defendants, the Plaintiff has

not pleaded facts showing that these prior incidents were symptomatic of

broader cybersecurity problems, and thus cannot be used to show that the

Defendants were aware of the deficiencies in the data systems. The Defendants

argue that these breaches did not put them on warning because none of them


              325
                            Omnicare, Inc. v. Laborers Dis. Council Const. Indus. Pension
Fund., 135 S. Ct. 1318, 1328-29 (2015).
              326
                            Defs.’ Mot. to Dismiss, at 39-40.
              327
                            Am. Compl. ¶¶ 73-75, 84-90.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -75-
“remotely resemble[d]” the attack in the Data Breach.328 According to the

Defendants, these prior breaches did not involve the same exact exploitation of

unpatched software vulnerabilities.

              The Court agrees with the Plaintiff that these prior breaches were

symptomatic of a larger cybersecurity problem. The Amended Complaint details

how these prior incidents were the result of many of the same problems that

contributed to the Data Breach here. According to the Amended Complaint,

these previous breaches resulted from, or were exacerbated by, poor

authentication measures and inadequate network monitoring.329 In fact, after

one of these incidents, Equifax acknowledged that it would need to implement

additional monitoring and blocking measures to protect the data in its




              328
                            Defs.’ Reply Br., at 1-2.
              329
                            See Am. Compl. ¶ 69 (“The hackers gained unauthorized access to
data on Equifax’s computer systems by using publicly available information to
answer security questions and bypass authentication measures.”); id. ¶ 70
(“Because Equifax failed to implement adequate network monitoring safeguards,
hackers were able to repeatedly penetrate Equifax’s network for approximately
eight months before the Company finally detected the ‘suspicious inquiries’ in
January 2014.”); id. ¶¶ 73-74 (“Once again, Equifax’s inadequate network
monitoring practices compounded the magnitude of its failure to implement
proper authentication protocols: the W2Express hackers first penetrated the
Company’s networks in early 2015 and remained undetected inside Equifax’s
networks for approximately one year before they were discovered, just as
hackers had done during the cyberattack that occurred the previous year.”); id.
¶¶ 85-89 (noting that poor authentication measures and inadequate networking
caused and aggravated the TALX breach).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -76-
custody.330 Thus, Equifax understood that these deficiencies contributed to prior

breaches. These prior breaches demonstrated the same, repeated network

failures, and contrary to the Defendants’ assertions, did depict fundamental

problems in Equifax’s cybersecurity.

              Nonetheless, the Plaintiff has failed to allege that the Individual

Defendants, except for Smith, knew, or were severely reckless to the fact that,

these prior breaches were symptomatic of fundamental security problems.

Although the Plaintiff adequately alleges that these prior breaches involved

some of the same problems involved in the Data Breach, it has not alleged that

Gamble, Dodge, or Ploder had specific knowledge, or access to specific facts,

informing them that these prior breaches involved these specific issues. Absent

such allegations, the Plaintiff has failed to allege that the Individual Defendants

other than Smith knew that the prior breaches involved these authentication

and monitoring issues, or that they were severely reckless as to this fact.

Without knowing that these breaches were specifically caused by authentication

and network monitoring issues, these Defendants would not have been put on

notice that there were shortcomings in these areas of security. Without this

knowledge, these previous breaches do not serve as warnings of the many




              330
                            Id. ¶ 70 (“In its March 2014 letter, Equifax assured the New
Hampshire Attorney General that the Company would implement ‘additional
monitoring and blocking measures’ to protect at-risk information.”).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -77-
cybersecurity deficiencies that the Plaintiff alleges in the Amended Complaint,

and thus cannot establish scienter.

              However, these prior breaches do help establish scienter as to Smith. As

explained above, Equifax hired Mandiant in early 2017 in response to the TALX

breach.331 Smith personally oversaw and closely monitored this investigation by

Mandiant.332 Mandiant then confirmed in its review that Equifax’s systems were

grossly inadequate, and warned that Equifax’s failure to patch vulnerabilities

could present problems. Thus, Smith was personally aware of Mandiant’s

investigation and the results of this investigation, and knew that this

investigation had been initiated due to the prior TALX breach. Thus, these

allegations are sufficient to infer that Smith knew, or was severely recklessly as

to the fact that, the TALX breach was the result of deficiencies in Equifax’s

cybersecurity. Therefore, the Court concludes that the TALX breach along with

Mandiant’s audit report contribute to a finding of scienter as to Smith.

According to the Amended Complaint, the Mandiant investigation was a “top-

secret project” that Smith was “overseeing personally.”333 Smith, at least, had

access to facts showing that the cybersecurity was seriously deficient, which




              331
                            Am. Compl. ¶ 91.
              332
                            Id.
              333
                            Am. Compl. ¶ 91.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -78-
would contribute to a conclusion that he was at least severely reckless in

making statements touting Equifax’s cybersecurity.

                            2. Knowledge of the Data Breach

              Next, the Plaintiffs argue that Equifax Senior Management’s knowledge

of the Data Breach raises a strong inference of scienter.334 In the Amended

Complaint, the Plaintiff alleges that Senior Management, including the

Individual Defendants were “well aware” of the Data Breach by “late July 2017,”

but nonetheless failed to disclose the incident and continued to make false

statements concerning Equifax’s data security.335 Thus, according to the

Plaintiff, the Defendants knowingly or recklessly made false statements because

they knew of the Data Breach. The Defendants argue that these allegations

concerning the Defendants’ knowledge of the Data Breach fail to give rise to a

strong inference of scienter.336

              First, the Defendants argue that each of the challenged statements

attributed to Gamble, Ploder, and Dodge, and all but one of the statements

attributed to Smith, are alleged to have been made on or before July 27, 2017.337

Thus, as to these statements, the Individual Defendants could not have known

or been severely reckless as to the risk of misleading investors since they did not

              334
                            Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 47.
              335
                            Am. Compl. ¶ 272.
              336
                            Defs.’ Mot. to Dismiss, at 44.
              337
                            Id. at 44.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -79-
know of the existence of the Data Breach. The Court agrees. The Plaintiff has

not shown that Gamble, Dodge, or Ploder made any of the challenged

statements after they allegedly became aware of the Data Breach in late July

2017.338 Thus, these Individual Defendants’ knowledge of the Data Breach does

not establish scienter as to any of their specific alleged violations.

              However, these allegations do support a finding of scienter as to Smith.

On August 16, 2017, after discovery of the Data Breach, Smith made comments

regarding Equifax’s data security in a speech at the University of Georgia.339

The factual allegations in the Amended Complaint support a finding that Smith

made these statements with the requisite scienter. By this point, Mandiant had

already informed Smith that it was likely that a large amount of personally

identifiable information had been compromised in the Data Breach.340

Furthermore, Smith had personally overseen the previous Mandiant

investigation in March 2017, in which Mandiant concluded that Equifax’s

cybersecurity practices were grossly inadequate.341 Thus, Smith, despite

knowing that the sensitive data had been compromised in the Data Breach, and

despite personally overseeing this previous investigation by Mandiant,


              338
             At the earliest, according to the Complaint, the Defendants became
aware of the Data Breach on July 29, 2017. See, e.g., Am. Compl. ¶ 15.
              339
                            Am. Compl. ¶ 334.
              340
                            Id. ¶ 122.
              341
                            Id. ¶¶ 91-92.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -80-
nonetheless stated that data security is “a huge priority for us” and that it was

his “number one worry.”342 These allegations are sufficient to raise a strong

inference that Smith made this statement with the requisite scienter.

              The Defendants argue that, even assuming Smith was aware of the Data

Breach when he made this statement, “such knowledge would not reasonably

have suggested that it would be misleading to state that data security was a

‘huge priority’ and ‘his number one worry.’”343 However, these arguments do not

address whether Smith acted with the necessary scienter. Instead, they ask

whether the statements were false or misleading – which is a separate inquiry.

The Defendants conflate the two issues. As discussed above, these statements

were false or misleading because a reasonable investor would understand this

statement to convey that there was no significant security breach when it was

made. The Defendants also argue that scienter as to this statement is not

adequately alleged because the Plaintiff did not plead facts that Smith knew the

statements were false or misleading. However, as explained above, Smith made

these statements despite his knowledge of Mandiant’s warnings concerning

Equifax’s deficiencies. Such knowledge, even if Smith disagreed with it,

contributes to an inference of recklessness.

                            3. Core Business Operation



              342
                            Id. ¶ 334.
              343
                            Defs.’ Mot. to Dismiss, at 45.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -81-
              The Plaintiffs next argue that the fact that the alleged violations

concerned one of the most critical risks facing Equifax contributes to a strong

inference of scienter.344 However, the fact that an alleged fraud concerned a

company’s core business does not itself establish a strong inference of scienter.

“[I]t is not automatically assumed that a corporate officer is familiar with

certain facts just because these facts are important to the company's business;

there must be other, individualized allegations that further suggest that the

officer had knowledge of the fact in question.”345 Instead, “a person's status as

a corporate officer, when considered alongside other allegations, can help

support an inference that that person is familiar with the company's most

important operations.”346

              However, this argument fails to establish scienter.347 It is insufficient for

a plaintiff to make “conclusory allegations that the Defendants had access to the

'true facts' in order to demonstrate scienter, particularly where the complaint

fails to allege ‘which defendant knew what, how they knew it, or when.’”348 The

              344
                            Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 48.
              345
                            In re Heartland Payment Sys., Inc. Sec. Litig., Civ. No. 09-1043,
2009 WL 4798148, at *7 (D.N.J. Dec. 7, 2009).
              346
                            Id.

            See In re Coca-Cola Enters. Sec. Litig., 510 F. Supp. 2d 1187,
              347

1200-01 (N.D. Ga. 2007) (“[T]he Plaintiffs have failed to plead facts sufficient to
demonstrate that the Defendants engaged in channel stuffing.”).

            Id. at 1201 (quoting In re Theragenics Corp. Sec. Litig., 105 F.
              348

Supp. 2d 1342, 1361 (N.D. Ga. 2000)).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -82-
Plaintiff’s allegations that cybersecurity was critical to Equifax’s business

operations fail to establish scienter as to Dodge, Ploder, and Gamble. The

Plaintiff must plead specific facts establishing that the Individual Defendants

knew of, or were severely reckless as to, the existing deficiencies in Equifax’s

data systems. General allegations that cybersecurity is critical to Equifax’s

business may, in totality, contribute to a finding of scienter. However, absent

allegations that Gamble, Ploder, or Dodge had access to specific facts showing

these problems, this argument fails.

              The Eleventh Circuit’s decision in Garfield v. NDC Health Corporation

is instructive.349 There, the plaintiff alleged that the defendants attended

monthly operations meetings where every aspect of the business was discussed

in detail, including “the aggressive channel stuffing and mounting problems

with accounts recevable (sic)” that were at the center of the plaintiff's fraud

allegations.350 The plaintiff also alleged that testimonial evidence by a former

senior executive would show that the defendants knew of these problems.351 The

court concluded that these allegations failed to establish scienter due to the

absence of “particularized averments of fraud or scienter.”352 The plaintiff's

broad claims lacked the requisite detail because “it failed to allege what was

              349
                            Garfield v. NDC Health Corp., 466 F.3d 1255 (11th Cir. 2006).
              350
                            Id. at 1264.
              351
                            Id.
              352
                            Id. at 1265.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -83-
said at the meeting, to whom it was said, or in what context.”353 The court

explained that “[a] general allegation that Individual Defendants promoted

channel stuffing at a series of meetings does not establish scienter.”354

              Here, the Plaintiff fails to establish a strong inference of scienter based

upon Dodge, Ploder, and Gamble’s roles in the company. The Amended

Complaint fails to allege what warnings were given to each of these specific

Individual Defendants, when those warnings were conveyed to these Individual

Defendants, what was said in such warnings, and in what context those

warnings were made.355 Generally, the Plaintiff alleges that these Individual

Defendants, based upon their positions and their general duty to monitor the

operations of Equifax's networks and systems, must have known about the

deficient state of its cybersecurity. The Amended Complaint, however, fails to

provide specific factual allegations as to a "time, place or manner" in which any

of the Individual Defendants were specifically warned of these cybersecurity

deficiencies.356 Therefore, these allegations are insufficient to support an

inference of scienter.

              353
                            Id.
              354
                            Id.
              355
                            In re Coca-Cola Enters. Sec. Litig., 510 F. Supp. 2d 1187, 1201
(N.D. Ga. 2007).
              356
                            Id. (“The Amended Complaint fails to provide any specific
allegations regarding a time, place or manner in which any of the Individual
Defendants was specifically informed or indicated special knowledge as to CCE's
channel stuffing activities.”).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -84-
              The Plaintiff cites In re Ebix, Inc. Securities Litigation. There, the court

concluded that the factual allegations gave rise to a strong inference that the

defendants were at least severely reckless in their representations due to the

defendants’ “roles within the company (CEO and CFO), their active

participation in press releases, earnings calls, and SEC filings dealing with the

issues focused on in the [complaint], and the nature, duration and extent of the

fraud alleged.”357 However, Ebix is distinguishable from this case because there

the plaintiff alleged "specific communications to and from the Individual

Defendants regarding these issues."358 In contrast, the Plaintiff here has not

alleged any specific communications to or from any of the Individual Defendants

concerning the state of Equifax's cybersecurity. Without these types of specific

allegations, the Plaintiff fails to establish a strong inference that the Individual

Defendants were severely reckless in their representations concerning Equifax's

data security.

              Thus, these general allegations that cybersecurity was a core business

operation do not support an inference that Dodge, Gamble, or Ploder knowingly

or recklessly misrepresented the state of Equifax's networks when they stated

that cybersecurity was one of Equifax's top priorities. These allegations do

contribute to a finding of scienter as to Smith, when taken into account with the



              357
                            Ebix, 898 F. Supp. 2d at 1346-47.
              358
                            Id. at 1347.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -85-
other, more specific allegations as to his knowledge of problems with Equifax’s

data security. However, on their own, these allegations do not establish a strong

inference of scienter.

                            4. Defendants’ Assurances

              Next, the Plaintiff argues that the Defendants assured investors that they

were focused on cybersecurity and compliance with data security laws, and that

these assurances support an inference of scienter.359 The Plaintiff cites In re

Theragenics Corp. Securities Litigation in support of this argument.360 However,

the facts of that case are distinguishable. This Court in Theragenics did not hold

that the defendants’ assurances that they were monitoring their competitor’s

performance supported an inference of scienter. Instead, the plaintiffs there

alleged that the defendants did in fact continually monitor the performance of

their competitor, establishing that they knew their statements were false or

misleading. In contrast, the Plaintiff here has not shown that the Individual

Defendants, aside from Smith, were monitoring Equifax’s cybersecurity or had

access to specific information or warnings that would have established that they

knew or were severely reckless as to the falsity of the statements they made.

              In essence, the Plaintiff argues that the Defendants stated that they were

closely monitoring Equifax’s cybersecurity, and that from this, one can infer that


              359
                            Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 50.
              360
                            In re Theragenics Corp. Sec. Litig., 137 F. Supp. 2d 1339, 1348
(N.D. Ga. 2001).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -86-
they must have known about the problems with data security. However, the fact

that the Defendants stated that they were closely monitoring Equifax’s network

security does not establish that they knew of, or were severely reckless to the

existence of, these cybersecurity deficiencies. These allegations are too general.

Instead, the more plausible inference is that the Individual Defendants, besides

Smith, were negligent with regard to their management and monitoring of

cybersecurity. In the cases relied upon by the Plaintiff, the plaintiffs alleged that

the defendants were in fact monitoring the events underlying the false or

misleading statements, and thus knew or were severely reckless to the fact that

the statements made were false.361 Scienter was not established in those cases

merely because the defendants assured investors that they were monitoring

those underlying events, as the Plaintiff here alleges. This argument, which

requires additional inferential steps, is insufficient to establish scienter as to

Gamble, Ploder, and Dodge.

                            5. Egregiousness of Cybersecurity Deficiencies




              361
                            See In re Immucor Inc. Sec. Litig., No. 1:05-CV-2276-WSD, 2006
WL 3000133, at *18 (N.D. Ga. Oct. 4, 2006) (“That Gallup never disclosed the
full scope of the Italian situation, even after it is apparent that he knew of its
scope and gravity, lends strength to the inference that Gallup intentionally or
recklessly withheld from investors a full and fair statement of the problems in
Italy and their possible consequences.”); In re Theragenics Corp. Sec. Litig., 137
F. Supp. 2d 1339, 1348 (N.D. Ga. 2001) (noting that the plaintiffs’ scienter claim
was based, in part, on their “claim that Theragenics closely and continually
monitored the performance of Amersham, its largest competitor”).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -87-
              The Defendants next contend that the Plaintiff’s allegations as to the

“egregiousness” of the shortcomings in Equifax’s data security fail to support a

strong inference of scienter.362 Instead, according to the Defendants, these

allegations merely constitute hindsight criticism as to the manner in which

Equifax managed cybersecurity.363 The Plaintiff argues that the magnitude,

scope, and duration of the deficiencies in Equifax’s cybersecurity systems were

such that they could not have escaped the notice of the Defendants and other

senior management, and that this supports an inference of scienter.364 And,

according to the Plaintiff, this is compounded by the fact that the Defendants

allegedly represented that they were “closely monitoring” Equifax’s data

security.365 The Court concludes, however, that the egregiousness of Equifax’s

cybersecurity problems, without more specific allegations, fails to establish

scienter. Once again, as discussed above, the Plaintiff has failed to establish

that Dodge, Gamble, or Ploder knew of or were severely reckless as to these

egregious deficiencies. The severity of these problems, if taken into account with

other specific factual allegations supporting scienter, could help establish an

inference of scienter. However, here those other allegations are absent. Without

those allegations, the Plaintiff has failed to establish an inference that is cogent

              362
                            Defs.’ Mot. to Dismiss, at 46-47.
              363
                            Id.
              364
                            Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 51.
              365
                            Id. at 51.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -88-
and compelling, and just as likely as other, more innocent explanations. Even

if these problems were severe and widespread, it is still more plausible to infer

that these Individual Defendants were negligent, rather than something more

insidious.

                            6. Stock Sales

              Next, the Plaintiff argues that suspicious stock sales by Gamble and

Ploder support an inference of scienter. “[T]he timing of stock trades by insiders

also may be relevant to inferring scienter.”366 “Stock sales or purchases timed to

maximize returns on nonpublic information weigh in favor of inferring scienter;

the lack of similar sales weighs against inferring scienter.”367 “To demonstrate

the relevance of stock trades to the issue of scienter, a plaintiff ‘bear[s] the

burden of showing that sales by insiders were in fact unusual or suspicious in

amount and in timing.’”368

              Here, the Court concludes that the stock sales fail to establish scienter.

First, the Plaintiff fails to allege that any of the other Individual Defendants,

including Smith, the CEO, engaged in insider trading. This alone undermines

any inference that these stock sales contribute to a finding of scienter.369 Second,

              366
                            Mizarro v. Home Depot, Inc., 544 F.3d 1230, 1253 (11th Cir. 2008).
              367
                            Id.

            In re Coca-Cola Enters. Inc. Sec. Litig., 510 F. Supp. 2d 1187, 1202
              368

(N.D. Ga. 2007) (quoting Druskin v. Answerthink, Inc., 299 F. Supp. 2d 1307,
1335 (S.D. Fla. 2004)).
              369
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -89-
the stock sales, which can constitute circumstantial evidence that Gamble and

Ploder knew that Equifax’s stock price was artificially inflated, cannot on their

own establish scienter as to these Defendants. However, as discussed above, the

Plaintiff has failed to provide more than general allegations that any of the

Individual Defendants, besides Smith, made misstatements with knowledge or

severe recklessness toward their falsity. This circumstantial evidence fails to

meet the stringent pleading requirements under the PSLRA that the allegations

give rise to a strong inference of scienter.

              There is no doubt that these sales by Gamble and Ploder are suspicious,

especially given their timing. They contribute to an inference of scienter, but

they are not sufficient on their own to raise a strong inference of scienter with

regard to Gamble and Ploder as to the alleged violations.370 The stock sales could

have, when aggregated with other facts, contributed to a finding of a strong

inference of scienter. However, they cannot establish this strong inference on

their own.371 This is compounded by the fact that the other Individual

Defendants, including Smith, did not engage in similarly suspicious stock


              370
                            In re Spectrum Brands, Inc. Sec. Litig., 461 F. Supp. 2d 1297, 1318
(N.D. Ga. 2006) (“The sales contribute to an inference of scienter as to Jones, but
are not alone sufficient to raise a strong inference that Jones acted with scienter
in committing the acts of securities fraud alleged.”).

             In re Theragenics Corp. Sec. Litig., 105 F. Supp. 2d 1342, 1361
              371

(N.D. Ga. 2000) (“[T]he Plaintiffs in this case cannot base scienter on stock sales
alone. The stock sales may constitute circumstantial evidence that Defendants
Jacobs and Smith knew Theragenics' stock price was artificially inflated and
may support a strong inference of scienter.”).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -90-
sales.372 Thus, given the lack of other specific factual allegations establishing

scienter as to these Defendants, the suspicious stock sales by Gamble and Ploder

fail to give rise to a strong inference of scienter on their own.

                            7. Sudden Resignations of Equifax Officers

              Next, the Plaintiff contends that the sudden departures of high-ranking

Equifax executives support an inference of scienter.373 On September 15, 2017,

about a week after public disclosure of the Data Breach, Chief Security Officer

Susan Mauldin and Chief Information Officer David Webb resigned from

Equifax.374 On September 26, 2017, Smith retired from Equifax, without

severance, effective immediately.375 The Equifax Board of Directors announced

that it had the power to retroactively classify Smith as having been fired for

cause, which includes intentional or reckless misconduct.376 According to the

Plaintiff, the circumstances surrounding these departures of senior executives

establish a strong inference that “there were profound failures in [Equifax’s]

data protection practices that were the result of reckless or intentional

misconduct.”377


              372
                            Coca-Cola, 510 F. Supp. 2d at 1202.
              373
                            Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 53-54.
              374
                            Am. Compl. ¶ 280.
              375
                            Id. ¶ 281.
              376
                            Id.
              377
                            Id. ¶ 282.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -91-
              Some courts have concluded that the resignation of corporate officers, in

certain contexts, can support an inference of scienter.378 However, in those cases,

the context of the executives’ resignations was important. The fact that an

executive resigned, on its own, does not support an inference of scienter.

Instead, the circumstances of the resignation must suggest that intentional or

reckless misconduct had occurred. For example, in In re Home Loan Servicing

Solutions, Ltd. Securities Litigation, cited by the Plaintiff, the court concluded

that scienter was established as to a defendant who, among other things, was

“at the epicenter” of the business, who was “forced to resign,” and who

regulatory documents indicated was “engaged in improper transactions.”379

Similarly, in In re OSG Securities Litigation, the court concluded that the

resignations of two executives supported an inference of scienter when the

“circumstances and timing of the resignations” suggest that both defendants

were terminated in relation to the undisclosed tax issue underlying the fraud

claims.380 The court noted that “[a]lthough the decision to terminate the



              378
                            See, e.g., In re Home Loan Servicing Sols., Ltd. Sec. Litig., No. 16-
cv-60165-WPD, 2016 WL 10592320, at *7 (S.D. Fla. June 6, 2016) (noting that
the fact that a corporate officer “was forced to resign” contributed to a finding
of scienter); In re OSG Sec. Litig., 12 F. Supp. 3d 622, 632 (S.D.N.Y. 2014) (“ The
circumstances and timing of the resignations suggest that both defendants were
‘terminated in relation to the undisclosed tax issue.’”).
              379
                            In re Home Loan Servicing Sols., Ltd. Sec. Litig., 2016 WL
10592320, at *7.
              380
                            In re OSG Sec. Litig., 12 F. Supp. 3d at 632.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -92-
defendants does not negate the possibility of mere negligence in mismanaging

the Section 956 issue, it more likely suggests a higher level of wrongdoing

approaching recklessness or even conscious malfeasance.”381

              In contrast, the context of the resignations here does not suggest that

Gamble, Ploder, or Dodge knew of, or were severely reckless as to, the false or

misleading nature of their statements. The Plaintiff fails to explain how the

resignations of Smith, Mauldin, and Webb show that Gamble, Ploder, or Dodge

acted with the requisite state of mind. Nothing about the context of these

resignations would lead one to infer that Gamble, Ploder, or Dodge must have

known about the deficient state of Equifax’s cybersecurity. Without such

allegations, the resignations of Smith, Mauldin, and Webb fail to establish

scienter as to these Individual Defendants.

              However, Smith’s resignation does contribute to a finding of scienter on

his part. Taking all of these allegations into account, the following facts support

a strong inference of scienter: Smith was warned by Mandiant, after a previous

breach, that Equifax’s cybersecurity was grossly inadequate; Smith, as CEO,

would have likely followed many of the developments in Equifax’s cybersecurity

since it was an important aspect of its business; Smith learned of the Data

Breach in late July 2017, but still continued to make statements touting the

company’s security; and after the public disclosure of the incident, Smith



              381
                            Id. at 632-33.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -93-
resigned his roles in the company, while the Board of Directors announced it

may decide to retroactively terminate him “with cause.” These allegations, taken

together, give rise to a strong inference of scienter that Smith made these

misstatements with knowledge or severe recklessness as to their falsity.

              But, the Court concludes overall that the Plaintiff has failed to allege

specific facts giving rise to a strong inference of scienter as to Gamble, Ploder,

or Dodge. Instead, as to these Defendants, the Plaintiff relies upon inferences

based upon their role in the company and the size of the fraud. These general

allegations do not suffice. “[I]t is not enough to make conclusory allegations that

the Defendants had access to the ‘true facts’ in order to demonstrate scienter,

particularly where the complaint fails to allege ‘which defendant knew what,

how they knew it, or when.’”382 “Nor does a vague assertion that a defendant

must have known about the fraud by virtue of his position of authority suffice

to prove a strong inference of scienter.”383 Without specific allegations that

Gamble, Ploder, and Dodge had access to information that made them aware of

the problems with Equifax’s data security, the Amended Complaint fails to give

rise to a strong inference of scienter as to these Individual Defendants. Thus,




            In re Coca-Cola Enters. Inc. Sec. Litig., 510 F. Supp. 2d 1187, 1201
              382

(N.D. Ga. 2007) (quoting In re Theragenics Corp. Sec. Litig., 105 F. Supp. 2d
1342, 1361 (N.D. Ga. 2000)).
              383
                            Orton v. Parametric Tech. Corp., 344 F. Supp. 2d 290, 306 (D.
Mass. 2004).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -94-
the Plaintiff fails to adequately plead scienter under the stringent requirements

set forth in the PSLRA.384

                            8. Equifax’s State of Mind

              Finally, the Defendants argue that the Plaintiff has failed to adequately

plead scienter as to Equifax.385 However, failure to adequately plead scienter as

to individual defendants does not automatically mean that scienter cannot be

established against a corporation.386 “Corporations, of course, have no state of

mind of their own. Instead, the scienter of their agents must be imputed to

them.”387 A plaintiff, in theory, can still create a strong inference that a

corporate defendant such as Equifax acted with the requisite scienter, even if




              384
                            See In re Coca-Cola Enters. Inc. Sec. Litig., 510 F. Supp. 2d 1187,
1201 (N.D. Ga. 2007) (“Here, the Plaintiffs similarly fail to allege that any of the
Defendants had knowledge as to the channel stuffing. The essence of their
allegations is that because of the Defendants’ positions and their general duty
to monitor the information on Margin Minder, the Defendants must have known
about the channel stuffing. The Amended Complaint fails to provide any specific
allegations regarding a time, place or manner in which any of the Individual
Defendants was specifically informed or indicated special knowledge as to CCE's
channel stuffing activities. These pleadings are thus insufficient to demonstrate
an inference of scienter.”).
              385
                            Defs.’ Mot. to Dismiss, at 53-54.

              Mizzaro, 544 F.3d at 1254 (“Even though it failed to plead scienter
              386

adequately for any of the individual defendants, the amended complaint could,
in theory, still create a strong inference that the corporate defendant, Home
Depot, Inc., acted with the requisite state of mind.”); see also Plymouth Cty. Ret.
Sys. v. Carter’s Inc., No. 1:08-cv-02940-JOF, 2011 WL 13124501, at *12 n.8
(N.D. Ga. Mar. 17, 2011).
              387
                            Mizzaro, 544 F.3d at 1254.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -95-
it has failed to prove scienter as to the individual defendants.388 Even if the

Amended Complaint fails to raise a strong inference of scienter as to any of the

named Individual Defendants, the Plaintiff can survive dismissal if it “raise[s]

a strong inference that somebody responsible for the allegedly misleading

statements must have known about the fraud.”389 To do so, the Plaintiff must

allege facts in the Amended Complaint creating a strong inference that

unnamed Equifax officials “were both responsible for issuing the allegedly false

public statements and were aware of the alleged fraud.”390 It can do so through

allegations relating the state of mind of corporate officials “who make or issue

the statement (or order or approve it or its making or issuance, or who furnish

information or language for inclusion therein, or the like).”391

              Here, the Plaintiff’s claims as to Equifax survive to the extent that the

claims against Smith survive dismissal. Furthermore, the Plaintiff has alleged

that Equifax’s employees warned “management” of the deficient state of the

company’s cybersecurity. While these allegations are insufficient to establish

scienter as to the named Defendants other than Smith, they are sufficient to

establish that some corporate officials at Equifax, who would have had a role in


              388
                            Mizzaro, 544 F.3d at 1254.
              389
                            Mizzaro, 544 F.3d at 1254 (emphasis in original).
              390
                            Id. at 1254-55.

            Id. at 1254 (quoting Southland Sec. Corp. v. INSpire Ins. Sols., Inc.,
              391

365 F.3d 353, 366 (5th Cir. 2004)).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -96-
crafting many of the statements made by the company, knew of the data

security problems in the company. This is especially true given the resignations

of Webb and Mauldin, two corporate executives whose responsibilities included

data security, and Smith, whose role as CEO would have encompassed data

security. The Plainitff alleges that Equifax employees warned “management” of

the problems with the company’s cybersecurity, and also alleges that Webb and

Mauldin resigned after the Data Breach. This supports an inference that some

corporate officials in Equifax knew, or were severely reckless, as to the

fraudulent conduct. Thus, the Court concludes that the Amended Complaint still

creates a strong inference that Equifax, the corporate defendant, acted with the

requisite state of mind.392

              C. Loss Causation

              Next, the Defendants argue that the Plaintiff has failed to adequately

allege loss causation.393 The Plaintiff must allege facts demonstrating that the

Defendants’ misrepresentations caused the losses for which the Plaintiff seeks

to recover.394 To prove loss causation in a section 10(b) claim, “a plaintiff must

offer ‘proof of a causal connection between the misrepresentation and the




              392
                            Id.
              393
                            Defs.’ Mot. to Dismiss, at 54.
              394
                            See 15 U.S.C. § 78u-4(b)(4).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -97-
investment’s subsequent decline in value.’”395 Essentially, the Plaintiff must

show that the Defendants’ fraud, and not some other factor, proximately caused

its alleged losses.396 The loss causation element does not require a plaintiff to

prove that a “fraudulent misrepresentation was the sole cause of a security’s loss

in value.”397 But, “the plaintiff must still demonstrate that the fraudulent

statement was a ‘substantial’ or ‘significant’ cause of the decline in price.”398 “By

ensuring that only losses actually attributable to a given misrepresentation are

cognizable, the loss causation requirement ensures that the federal securities

laws do not ‘becom[e] a system of investor insurance that reimburses investors

for any decline in the value of their investments.’”399 Section 10(b) is not a

“prophylaxis” against the normal risks associated with investment in the stock

market, but instead is designed solely to protect against fraud.400 The loss

causation element is only subject to Rule 8's notice pleading standard, requiring




            Meyer v. Greene, 710 F.3d 1189, 1195 (11th Cir. 2013) (quoting
              395

Robbins v. Koger Props., Inc., 116 F.3d 1441, 1448 (11th Cir. 1997)).
              396
                            FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1309 (11th
Cir. 2011).
              397
                            Meyer, 710 F.3d at 1196 (citing Hubbard v. BankAtlantic Bancorp,
Inc., 688 F.3d 713, 726 (11th Cir. 2012)).
              398
                            Id. (citing Hubbard, 688 F.3d at 726).
              399
                            Meyer, 710 F.3d at 1196 (quoting Robbins v. Koger Props., Inc., 116
F.3d 1441, 1447 (11th Cir. 1997)).
              400
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -98-
a “short and plain” statement, and not the heightened pleading standards of the

PSLRA.401

              In the Amended Complaint, the Plaintiff alleges that “the market for

Equifax’s securities was efficient” and that “the market for Equifax stock

promptly digest current information regarding Equifax from all publicly

available sources and reflected such information in Equifax’s stock price.”402

Thus, according to the Plaintiff, it is entitled to a presumption of reliance. The

Plaintiff’s claims therefore rely upon the fraud-on-the-market theory of

causation, derived from the efficient market hypothesis.403 This hypothesis

provides “that ‘in an open and developed securities market, the price of a

company's stock is determined by the available material information regarding

the company and its business.’”404 “Because millions of shares change hands

daily, and a critical mass of market makers study the available information and

influence the stock price through trades and recommendations, an efficient

capital market rapidly and efficiently digests all available information and

translates that information into the processed form of a market price.”405 “Just



              401
                            Id.
              402
                            Am. Compl. ¶¶ 363-64.
              403
                            FindWhat Inv. Grp., 658 F.3d at 1309-10.
              404
                            Id. at 1310 (quoting Basic Inc. v. Levinson, 485 U.S. 224, 241
(1988)).
              405
                            Id. (internal quotations and citations omitted).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -99-
as an efficient market translates all available truthful information into the stock

price, the market processes the publicly disseminated falsehood and prices it

into the stock as well.”406 “The market price of the stock will then include an

artificial ‘inflationary’ value—the amount that the market mistakenly attributes

to the stock based on the fraudulent misinformation.”407

              This presumption is also relevant for loss causation. “While reliance

focuses on the front-end causation question of whether the defendant’s fraud

induced or influenced the plaintiff’s stock purchase, loss causation provides the

‘bridge between reliance and actual damages.’”408 In a fraud-on-the-market case,

the loss causation element requires the plaintiff to show “that the fraud-induced

inflation that was baked into the plaintiff’s purchase price was subsequently

removed from the stock’s price, thereby causing losses to the plaintiff.”409

Plaintiffs often demonstrate loss causation in fraud-on-the-market cases

circumstantially, by:




              406
                            Id.
              407
                            Id.

              FindWhat Inv. Grp., 658 F.3d at 1311 (quoting In re Cooper Cos.
              408

Sec. Litig., 254 F.R.D. 628, 638 (C.D. Cal. 2009)); see also In re Williams Sec.
Litig., 558 F.3d 1130, 1137 (10th Cir. 2009) (“Loss causation is easiest to show
when a corrective disclosure reveals the fraud to the public and the price
subsequently drops—assuming, of course, that the plaintiff could isolate the
effects from any other intervening causes that could have contributed to the
decline.”).
              409
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -100-
              (1) identifying a “corrective disclosure” (a release of information
              that reveals to the market the pertinent truth that was previously
              concealed or obscured by the company's fraud); (2) showing that
              the stock price dropped soon after the corrective disclosure; and (3)
              eliminating other possible explanations for this price drop, so that
              the factfinder can infer that it is more probable than not that it
              was the corrective disclosure—as opposed to other possible
              depressive factors—that caused at least a “substantial” amount of
              the price drop.410

Overall, “loss causation analysis in a fraud-on-the-market case focuses on the

following question: even if the plaintiffs paid an inflated price for the stock as

a result of the fraud (i.e., even if the plaintiffs relied), did the relevant truth

eventually come out and thereby cause the plaintiffs to suffer losses?”411

              The Defendants argue that the announcements to the public of the Data

Breach on and following September 7, 2017 did not “reveal” that the prior

statements concerning Equifax’s data security were false, and thus were not a

corrective disclosure.412 Specifically, the Defendant contends that: (1) the initial

announcement of the incident on September 7, 2017 did not reveal that prior

statements referencing Equifax’s commitment to data security, efforts to protect

data, and compliance with laws and regulations were false; (2) the revelations

on September 11, 2017 that Equifax lacked an effective data breach crisis

management plan did not show that any of the challenged statements were false



              410
                            Id. at 1311-12 (footnote omitted).
              411
                            Id. (citing Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 347 (2005)).
              412
                            Defs.’ Mot. to Dismiss, at 55.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -101-
or misleading; (3) the revelations on September 12, 2017 that 11.5 million

customers signed up for the identity protection plan offered by Equifax does not

reveal the falsity of any prior statements; and (4) revelations on September 13

and 14, 2017 that the Apache Struts vulnerability caused the Data Breach did

not reveal that any of the challenged statements were false or misleading.413

              However, as noted above, a disclosure need not precisely mirror an earlier

misrepresentation, but instead must relate to the misrepresentation and not

other negative information about the company.414 Furthermore, a corrective

disclosure can come from any source, and can take any form from which the

market would absorb the information and accordingly react.415 The Court

concludes that the Plaintiff has adequately alleged loss causation. “Rule 8 is

satisfied if plaintiff provides ‘a short and plain statement adequate to give

defendants some indication of the loss and the causal connection that the

plaintiff has in mind.’”416 The Plaintiff alleges that the initial disclosure of the

Data Breach, along with subsequent disclosures that Equifax’s poor

cybersecurity played a part in the incident, that Congress would be conducting


              413
                            Id. at 56-57.
              414
                            Meyer, 710 F.3d at 1197.
              415
                            FindWhat Investor Grp. v. FindWhat.com, 658 F.3d 1282, 1312
n.28 (11th Cir. 2011).

             In re Ebix, Inc. Sec. Litig., 898 F. Supp. 2d 1325, 1347 (N.D. Ga.
              416

2012) (quoting In re Coca-Cola Enters. Inc. Sec. Litig., 510 F. Supp. 2d 1187,
1203-04 (N.D. Ga. 2007)).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -102-
a probe into Equifax’s general cybersecurity practices, that millions of

consumers were affected, and that a failure to implement a patch that had been

available since March 2017 caused the Data breach, all combined to disclose the

truth to investors. This, along with the wide variety of news reporting on the

incident detailing Equifax’s cybersecurity problems, slowly revealed the truth

about the prior misstatements. This adequately puts the Defendants on notice

as to the causal connection between the Defendants’ misrepresentations and the

class’s losses.

              The Plaintiff also argues that a corrective disclosure “may occur through

the materialization of an event within the ‘zone of risk’ concealed by defendant’s

misstatements.”417 Under this theory, “[i]f the significance of the truth is such

as to cause a reasonable investor to consider seriously a zone of risk that would

be perceived as remote or highly unlikely by one believing the fraud, and the

loss ultimately suffered is within that zone, then a misrepresentation or

omission as to that information may be deemed a foreseeable or proximate cause

of the loss.”418 The Eleventh Circuit “has never decided whether the

materialization-of-concealed-risk theory may be used to prove loss causation in




              417
                            Pl.’s Br. in Opp’n to Defs.’ Mot. to Dismiss, at 58.

             Lentell v. Merrill Lynch & Co., 396 F.3d 161, 173 (2d Cir. 2005)
              418

(quoting Castellano v. Young & Rubicam, Inc., 257 F.3d 171, 188 (2d Cir. 2001)).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -103-
a fraud-on-the-market case.”419 The Court declines to adopt this theory here.

First, the Plaintiff failed to plead this theory of loss causation in the Amended

Complaint. Second, the Plaintiff has failed to explain how the “materialization”

of the Data Breach itself corrected prior misstatements touting the strength of

Equifax’s cybersecurity. Third, the Court need not adopt this theory since the

Plaintiff has adequately alleged loss causation through corrective disclosures.

              D. In Connection With

              Next, the Defendants contend that the statements made by Smith in a

speech at the University of Georgia were not made in connection with the

purchase or sale of a security.420 To state a claim under section 10(b), the



             Sapssov v. Health Mgmt. Assocs., Inc., 608 F. App’x 855, 861 n.7
              419

(11th Cir. 2015) (quoting Hubbard v. BankAtlantic Bancorp, Inc., 688 F.3d 713,
726 n.25 (11th Cir. 2012)).
              420
               Defs.’ Mot. to Dismiss, at 45 n.18. At oral argument, counsel for the
Defendants devoted a significant portion of his time arguing that the challenged
statements published on Equifax’s website were not made “in connection” with
the sale or purchase of a security. See Transcript of Oral Argument, at 20-23
[Doc. 83]. However, this argument was not raised in the Defendants’ papers.
Instead, the Defendants only assert in their papers that Smith’s statements at
the University of Georgia were not made in connection with the purchase or sale
of a security. See Defs.’ Mot. to Dismiss, at 45 n.18; Defs.’ Reply Br., at 21 n.12.
The Defendants’ failure to raise this argument in their briefs means that the
argument has been abandoned. See Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1330 (11th Cir. 2004) (“[A] legal claim or argument that has not been
briefed before the court is deemed abandoned and its merits will not be
addressed.”). And, even if the Defendants had raised this argument, the Court
would not be persuaded. As discussed below, even statements made in technical
jargon in a sophisticated medical journal can be considered “in connection with”
the purchase or sale of a security, since analysts search for such information in
evaluating stocks. See In re Carter-Wallace, Inc. Sec. Litig., 150 F.3d 153, 156
(2d Cir. 1998). Here, the Court cannot say that, as a matter of law, statements

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -104-
plaintiff must show that the false or misleading statement was made in

connection with the purchase or sale of a security.421 In using this phrase,

“Congress . . . ‘intended only that the device employed, whatever it might be, be

of a sort that would cause reasonable investors to rely thereon, and, in

connection therewith, so relying, cause them to purchase or sell a corporation's

securities.’”422 “Moreover, when . . . a claim is based on the fraud-on-the-market

theory, a ‘straightforward cause and effect’ test is applied, under which it is

sufficient that ‘statements which manipulate the market are connected to

resultant stock trading.’”423

              Here, the Plaintiff has adequately shown that Smith’s statement was

made in connection with the purchase or sale of a security. “As the Supreme

Court has noted, ‘market professionals generally consider most publicly

announced material statements about companies, thereby affecting stock




made on a company’s website are not made in connection with a securities
transaction, even if those statements are not found prominently on the front
page of the company’s website. Market analysts, who find such information
relevant, are able to locate and digest such information in evaluating a
company’s stock. See id. Therefore, the Court declines to dismiss these website
statements for this reason.
              421
                            In re Carter-Wallace, Inc. Sec. Litig., 150 F.3d 153, 155-56 (2d Cir.
1998).
              422
                            Id. (quoting SEC v. Tex. Gulf Sulphur Co., 401 F.2d 833, 860 (2d
Cir. 1968)).

             Id. (quoting In re Ames Dep’t Stores Inc. Stock Litig., 991 F.2d 953,
              423

966 (2d Cir. 1993)).

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -105-
market prices.’”424 In In re Carter-Wallace, Inc. Securities Litigation, the court

noted that “[t]echnical advertisements in sophisticated medical journals

detailing the attributes of a new drug could be highly relevant to analysts

evaluating the stock of the company marketing the drug,” and thus it could not

conclude that such statements, as a matter of law, were not made in connection

with a securities transaction.425 Similarly, statements made by Equifax’s CEO

concerning a core business operation could be highly relevant to analysts

evaluating Equifax’s stock. The fact that Smith made this statement at a

presentation at a college, and not in some other setting, does not change this

conclusion. This is further bolstered by the Plaintiff’s allegation that this

presentation was uploaded to the popular website YouTube.com.426 The Court

cannot say that this statement, which would be relevant to analysts studying

Equifax’s securities, was not made in connection with a securities transaction.

This is especially true given the fact that the Plaintiff relies upon the fraud-on-

the-market theory. Therefore, the Court finds the Defendants’ argument

unpersuasive.

              E. Section 20(a) Claims




              424
                            Id. (quoting Basic Inc. v. Levinson, 485 U.S. 224, 247 n.24 (1988)).
              425
                            Id.
              426
                            Am. Compl. ¶ 334.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -106-
              Finally, the Defendants argue that the Plaintiff’s section 20(a) claims fail

to state a claim for which relief can be granted.427 Section 20(a) of the Exchange

Act extends liability for violations of Rule 10b–5 to controlling persons in the

company.428 “To show control person liability under Section 20(a), a plaintiff

must allege that: (1) the company violated § 10(b); (2) the defendant had the

power to control the general affairs of the company; and (3) the defendant had

the power to control the specific corporate policy that resulted in the primary

violation.”429

              The Defendants first argue that the Plaintiff’s failure to plead any

primary violation of section 10(b) by Equifax requires dismissal of the section

20(a) claims.430 However, as discussed above, the Plaintiff has adequately

pleaded some of its section 10(b) claims as to Equifax. The Defendants next

argue that the Plaintiff fails to adequately plead that the Individual Defendants

control “specific corporate policy” that resulted in the alleged primary violations

of section 10(b).431 Specifically, the Defendants argue that the Plaintiff has not

alleged that any of the Individual Defendants had control over the content and

              427
                            Defs.’ Mot. to Dismiss, at 59.
              428
                            15 U.S.C. § 78t(a).

            In re Spectrum Brands, Inc. Sec. Litig., 461 F. Supp. 2d 1297, 1307
              429

(N.D. Ga. 2006) (citing Theoharous v. Fong, 256 F.3d 1219, 1227 (11th Cir.
2001)).
              430
                            Defs.’ Mot. to Dismiss, at 59.
              431
                            Id.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -107-
dissemination of the unattributed statements made on Equifax’s website during

the class period, or any of the statements made by different Individual

Defendants, or that they controlled the cybersecurity matters misrepresented.432

Furthermore, the Defendants argue that the Plaintiff has not alleged that

Gamble, Ploder, or Dodge controlled Equifax’s “general affairs.”433

              The Court agrees that the Plaintiff has failed to allege that Gamble,

Ploder, or Dodge exercised control over the specific cybersecurity policies that

resulted in the alleged violations, or that they exercised control over any of the

unattributed statements made or statements made by other Individual

Defendants. Thus, the Plaintiff’s section 20(a) claims should be dismissed as to

these Individual Defendants. The Court concludes, however, that the Plaintiff

has adequately alleged a section 20(a) claim as to Smith. Smith, as CEO, had

the power to control the “general affairs” of Equifax. Smith also had the power

to control the specific corporate policy that resulted in the section 10(b)

violations. Smith had both the power to control Equifax’s cybersecurity policy

and the statements made by Equifax and the other Individual Defendants as to

these cybersecurity policies. Thus, the Plaintiff has sufficiently stated a claim

for control liability as to Smith.




              432
                            Id. at 59-60.
              433
                            Id. at 60.

T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd   -108-
                                                                   IV. Conclusion

              For the reasons stated above, the Defendants’ Joint Motion to Dismiss

[Doc. 62] is GRANTED in part and DENIED in part. It is GRANTED as to the

Defendants Gamble, Ploder, and Dodge. It is DENIED as to the Defendants

Equifax and Smith.

              SO ORDERED, this 28 day of January, 2019.



                                                                   /s/Thomas W. Thrash
                                                                   THOMAS W. THRASH, JR.
                                                                   United States District Judge




T:\ORDERS\17\In re Equifax Inc. Securities Litigation\mtdtwt.wpd       -109-
